--------------------------------------------------------------------------------

EXHIBIT 10.2




 
 
Logo [logo.jpg]

 
March 22, 2009
 
Ronald S. Lauder
767 Fifth Avenue, Suite 4200
New York, NY 10153
 
RSL Savannah LLC
c/o Ronald S. Lauder
767 Fifth Avenue, Suite 4200
New York, NY 10153
 
Re:           Indemnity Letter.
 
Ladies and Gentlemen:
 
Reference is made to (i) that certain Form of Investor Rights Agreement,
attached hereto as Exhibit A (the “Investor Rights Agreement”), to be entered
into by Central European Media Enterprises Ltd., a Bermuda company (the
“Company”), Ronald S. Lauder (“RSL”), RSL Savannah LLC, a Delaware limited
liability company (“RSL Savannah”), RSL Investment LLC, a Delaware limited
liability company, RSL Investments Corporation, a Delaware corporation, TW Media
Holdings LLC, a Delaware limited liability company (“TW”), (ii) that certain
Form of Irrevocable Voting Deed and Corporate Representative Appointment,
attached hereto as Exhibit B (the “Voting Deed”) to be entered into by the
Company, RSL, RSL Savannah and TW, (iii) the Subscription Agreement (the
“Subscription Agreement”), dated March 22, 2009, by the Company and TW,
(iv) that certain Form of Registration Rights Agreement, attached hereto as
Exhibit C (the “Registration Rights Agreement”) to be entered into by the
Company and TW and (v) the Letter Agreement (the “Sideletter”), dated March 22,
2009, by and between RSL and TW.  The documents referenced in the preceding
sentence, as each such document may be amended, supplemented, restated or
otherwise modified from time to time, together with all documents referred to
therein or contemplated thereby are referred to herein as the “Transaction
Agreements” and the transactions contemplated thereby are referred to herein as
the “Transaction”.  Each capitalized term used but not defined herein has the
meaning ascribed to such term in the Investor Rights Agreement.
 
1.             Indemnification.
 
NY2 2026556.3

(a)           Notwithstanding any investigation at any time made by or on behalf
of any RSL Indemnified Persons (as defined below) or any knowledge or
information that any RSL Indemnified Person may now have or hereafter obtain,
the Company shall indemnify, defend and hold harmless RSL, RSL Savannah and
their respective Affiliates, and each of their respective members, officers,
directors, employees, agents, and representatives (collectively, the “RSL
Indemnified Persons”) against any and all losses, liabilities, damages and
expenses, including all reasonable costs and expenses related thereto or
incurred in enforcing this Indemnity Letter (“Losses”), that any RSL Indemnified
Person has suffered or sustained (i) arising directly from the breach of any of
the representations or warranties of the Company contained in the Transaction
Agreements, (ii) arising directly from the breach of any covenant or agreement
of the Company contained in the Transaction Agreements or (iii) arising directly
from any action, suit, claim, proceeding or investigation instituted against
such RSL Indemnified Person by any Governmental Authority, any holder of equity
securities of the Company who is not an Affiliate of such RSL Indemnified Person
or any other Person (other than the Company) who is not an Affiliate of such RSL
Indemnified Person relating to Transaction Agreements or the Transaction (unless
such action resulted directly from any violations by such RSL Indemnified Person
of state or federal securities laws or any conduct by such RSL Indemnified
Person which constitutes fraud).  
 
 
 

--------------------------------------------------------------------------------

 


(b)           The parties hereto hereby acknowledge and agree that for purposes
of this Indemnity Letter in determining whether any representation or warranty
has been breached and for purposes of determining the amount of Losses resulting
therefrom, any and all “Material Adverse Effect,” “material adverse effect,”
“materiality” and similar exceptions and qualifiers set forth in any such
representations and warranties shall be disregarded.
 
(c)           The liability of the Company for indemnification of any RSL
Indemnified Person under this Indemnity Letter shall not include consequential,
indirect, punitive or exemplary damages or damages based on diminution of value.
 
(d)           In the case of any claim asserted by an RSL Indemnified Person
under this Agreement, notice shall be given by such RSL Indemnified Person to
the Company promptly after such RSL Indemnified Person has actual knowledge of
any claim as to which indemnity may be sought, and the RSL Indemnified Person
shall permit the Company (at the expense of the Company) to assume the defense
of any claim or any litigation resulting therefrom, provided that (i) counsel
for the RSL Indemnifying Party who shall conduct the defense of such claim or
litigation shall be reasonably satisfactory to the RSL Indemnified Person, and
the RSL Indemnified Person may participate in such defense at such RSL
Indemnified Person’s expense and (ii) the failure of any RSL Indemnified Person
to give notice as provided herein shall not relieve the Company of its
indemnification obligation under this Agreement, except to the extent that such
failure results in a lack of actual notice to the Company and the Company is
materially prejudiced as a result of such failure to give notice.  Any
settlement or compromise of such asserted claim by the Company shall require the
prior written consent of the RSL Indemnified Person, which consent shall not be
unreasonably withheld, conditioned or delayed, provided that no such consent
shall be required as long as it is solely a monetary settlement (that will be
paid entirely by the Company) that provides a full release of the RSL
Indemnified Person with respect to such matter and does not contain an admission
of liability on the part of the RSL Indemnified Person and will not have an
ongoing adverse affect on the business or operations of the RSL Indemnified
Person.
 
(e)           Any indemnification of an RSL Indemnified Person by the Company
pursuant to this Section shall be effected by wire transfer of immediately
available funds from the Company to an account designated by the RSL Indemnified
Person within 15 days after the determination thereof.
 
2.             Expenses.  The Company shall be responsible for the reasonable
fees and expenses of RSL and RSL Savannah related to the Transaction and the
Transaction Agreements whether or not the Transaction is consummated.
 
3.             Confidentiality.  Please note that this Indemnity Letter may not
be disclosed to any other party or circulated or referred to publicly without
each party’s prior written consent, except (i) as may be required by law, order,
rule or regulation, including the rules and regulations of any stock exchange
and (ii) to such party’s officers, directors, agents and advisors who are
directly involved in the transaction to the extent such party notifies such
Persons of their obligations to keep such material confidential.
 
 
2

--------------------------------------------------------------------------------

 


4.             Execution of Agreements.  RSL hereby agrees that he shall enter
into and deliver, and shall cause each of his Affiliates which is a party
thereto to enter into and deliver, the Investor Rights Agreement and the TW
Voting Agreement, as applicable, on or prior to the Closing
Date.  Notwithstanding the foregoing, the obligation of RSL and his Affiliates
who are a party thereto to enter into and deliver the Investor Rights Agreement
and the TW Voting Agreement, as applicable, on or prior to the Closing Date, and
to complete the transactions contemplated hereby and thereby, shall be subject
to the fulfillment by the applicable parties or waiver by (i) RSL, TW and the
Company with respect to clauses (c) and (d) below, (ii) TW with respect to
clause (b) below (which waiver shall be binding on RSL and the Company) or (iii)
the Company with respect to clause (a) below (which waiver shall be binding on
RSL and TW), in each case, prior to the Closing Date (as such term is defined in
the TW Subscription Agreement) of the following conditions:
 
(a)           the performance or compliance by TW in all material respects with
each of the obligations, agreements and covenants required to be performed or
complied by TW under the TW Subscription Agreement on or prior to the Closing
Date;
 
(b)           the performance or compliance by the Company in all material
respects with each of the obligations, agreements and covenants required to be
performed or complied by it under the TW Subscription Agreement on or prior to
the Closing Date;
 
(c)           the consummation of the transactions contemplated by the TW
Subscription Agreement shall not have been restrained, enjoined or otherwise
prohibited or made illegal by any applicable law; and
 
(d)           the parties shall have received all Consents and Governmental
Approvals (as such terms are defined in the TW Subscription Agreement) set forth
on Schedule 4.1(g) of the TW Subscription Agreement.
 
5.             Miscellaneous.
 
(a)           This Indemnity Letter may be executed in counterparts.  This
Indemnity Letter, once executed by a party, may be delivered to the other
parties hereto by facsimile transmission of a copy of this Indemnity Letter
bearing the signature of the party so delivering this Indemnity Letter.
 
(b)           THIS INDEMNITY LETTER SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, AND THE RIGHTS OF THE PARTIES SHALL BE GOVERNED BY, THE LAWS OF
THE STATE OF NEW YORK WITHOUT REFERENCE TO THE PRINCIPLES OF CONFLICTS OF LAWS
(OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW).
 
(c)           ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS INDEMNITY
LETTER SHALL BE BROUGHT EXCLUSIVELY IN THE COURTS OF THE STATE OF NEW YORK
LOCATED IN NEW YORK COUNTY, NEW YORK OR OF THE UNITED STATES OF AMERICA FOR THE
SOUTHERN DISTRICT OF NEW YORK (EACH, A “NEW YORK COURT”), AND, BY EXECUTION AND
DELIVERY OF THIS INDEMNITY LETTER, EACH PARTY HEREBY ACCEPTS FOR ITSELF AND IN
RESPECT OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE EXCLUSIVE
JURISDICTION OF THE AFORESAID COURTS AND APPELLATE COURTS FROM ANY
THEREOF.  EACH PARTY HERETO HEREBY IRREVOCABLY CONSENTS TO THE SERVICE OF
PROCESS OUT OF ANY OF THE AFOREMENTIONED COURTS IN ANY ACTION OR PROCEEDING BY
THE MAILING OF COPIES THEREOF TO SUCH PARTY BY REGISTERED OR CERTIFIED MAIL,
POSTAGE PREPAID, RETURN RECEIPT REQUESTED, TO SUCH PARTY.
 
 
3

--------------------------------------------------------------------------------

 


(d)           THE PARTIES HERETO HEREBY IRREVOCABLY WAIVE TRIAL BY JURY, AND
EACH OF THE PARTIES HEREBY IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING, WITHOUT
LIMITATION, ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF
FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY
SUCH ACTION OR PROCEEDING IN SUCH RESPECTIVE JURISDICTIONS.
 
(e)           The parties agree that irreparable damage would occur in the event
that any of the provisions of this Letter were not performed in accordance with
their specific terms of were otherwise breached.  It is accordingly agreed that
the parties shall be entitled to specific performance of this Indemnity Letter
and to enforce specifically the terms and provisions of this Indemnity Letter in
any New York Court in addition to the other remedies to which such parties are
entitled.
 
(f)           This Indemnity Letter may be amended, restated, modified or
supplemented only by a written instrument executed by each of the parties
hereto.
 
[Signature pages follow]
 
 
4

--------------------------------------------------------------------------------

 


Please confirm that the foregoing is in accordance with your understanding by
signing and returning to undersigned the enclosed copy of this Indemnity Letter,
which shall become a binding agreement upon receipt.
 

 
CENTRAL EUROPEAN MEDIA
 
ENTERPRISES LTD.
       
By:
/s/ Wallace Macmillan
   
Name:   Wallace Macmillan
   
Title:     Chief Financial Officer
              Accepted and agreed by:

 

 
RSL SAVANNAH LLC
     
By:
/s/ Ronald Lauder
   
Name: Ronald Lauder
   
Title: Sole Member

 
Signature page to Indemnity Letter
 
 

--------------------------------------------------------------------------------

 
 

 
/s/ Ronald Lauder
 
Ronald S. Lauder

 
 
Signature page to Indemnity Letter
 

--------------------------------------------------------------------------------


 
Exhibit A
 
FORM OF INVESTOR RIGHTS AGREEMENT
 
 

--------------------------------------------------------------------------------

 


INVESTOR RIGHTS AGREEMENT
 
This INVESTOR RIGHTS AGREEMENT (this “Agreement”) is made as of [•], 2009, by
and among Central European Media Enterprises Ltd., a Bermuda company (the
“Company”), Ronald S. Lauder, RSL Savannah LLC, a Delaware limited liability
company (“RSL Savannah”), RSL Investment LLC, a Delaware limited liability
company (“RSL CME GP”), RSL Investments Corporation, a Delaware corporation
(“RSL CME LP” and, together with Ronald S. Lauder, RSL Savannah, RSL CME GP and
the RSL Permitted Transferees (as defined herein), the “RSL Investors”), TW
Media Holdings LLC, a Delaware limited liability company (“TW” and, together
with the TW Permitted Transferees (as defined herein), the “TW Investors”), and
any other subsequent parties to this Agreement upon such Party’s execution of a
joinder to this Agreement in the form annexed hereto as Exhibit A.  The Company,
the RSL Investors and the TW Investors, together with any subsequent parties
hereto, are sometimes referred to herein individually by name or as a “Party”
and collectively as the “Parties”, and the RSL Investors and the TW Investors,
together with any subsequent parties hereto, are sometimes referred to herein as
an “Investor” and collectively as the “Investors”.  The meanings of certain
capitalized terms used herein are set forth in Section 2 hereof.
 
1.              Recitals.
 
1.1.           WHEREAS, the Company and TW are parties to that certain
Subscription Agreement, dated as of March 22, 2009 (the “TW Subscription
Agreement”), pursuant to which the Company issued to TW four million five
hundred thousand (4,500,000) Class B Common Shares and fourteen million five
hundred thousand (14,500,000) Class A Common Shares (collectively, the “TW
Shares”) in exchange for an aggregate of US$241,500,000, on the terms and
conditions set forth in the TW Subscription Agreement;
 
1.2.           WHEREAS, as of the date hereof, Ronald S. Lauder is the
beneficial owner of 2,961,205 Class B Common Shares (excluding the RSL Excluded
Shares) through his direct or indirect control of CME Holdco;
 
1.3.           WHEREAS, each of RSL Savannah, Ronald S. Lauder, TW and the
Company is a party to that certain Irrevocable Voting Deed and Corporate
Representative Appointment, dated as of the date hereof (the “TW Voting
Agreement”); and
 
1.4.           WHEREAS, the Parties desire to enter into this Agreement to
provide for certain matters with respect to the issuance, ownership, voting and
transfer of the Class A Common Shares and the Class B Common Shares (and any
direct and indirect interest therein) held by them.
 
NOW, THEREFORE, in consideration of the foregoing, and the mutual agreements set
forth herein and other good and valuable consideration, the receipt and adequacy
of which is hereby acknowledged, the Parties hereto, intending to be legally
bound, hereby agree as follows:


 

--------------------------------------------------------------------------------

 


2.           Defined Terms.  As used herein, the following terms have the
meanings set forth below:
 
“Affiliate” of any Person, means any other Person that, directly or indirectly,
through one or more intermediaries, controls, or is controlled by, or is under
common control with, such first Person.  As used in this definition, the term
“control,” including the correlative terms “controlling,” “controlled by” and
“under common control with,” means the possession, directly or indirectly, of
the power to direct or cause the direction of management or policies (whether
through ownership of securities or any partnership or other ownership interest,
by contract or otherwise); provided, however that (a) none of the Company or its
subsidiaries shall be deemed to be an “Affiliate” of any Investor, (b) CME
Holdco shall not be deemed an “Affiliate” of any TW Investor and (c) none of the
RSL Excluded Persons shall be deemed to be an “Affiliate” of any RSL Investor
for any purpose hereunder.
 
“Agreement” has the meaning set forth in the preamble.
 
“Amended Tag-Along Notice” has the meaning set forth in Section 5.1.
 
“Annual Information Statement” has the meaning set forth in Section 6.7.
 
“Board” has the meaning set forth in Section 3.3(c).
 
“Change of Control Transaction” means (i) any merger, consolidation,
amalgamation, tender offer, recapitalization, reorganization, scheme of
arrangement or any other transaction resulting in the shareholders of the
Company immediately before such transaction owning, directly or indirectly, less
than a majority of the aggregate voting power of the resultant entity or
(ii) any sale of all or substantially all of the assets of the Company, in each
case, in one transaction or in a series of related transactions.
 
“Class A Common Shares” means the shares of Class A Common Stock, par value
$0.08 per share, of the Company, having such rights associated with such Class A
Common Shares as set forth in the governing documents of the Company, including
the Company’s Bye-laws, and any Equity Securities issued or issuable in exchange
for or with respect to such Class A Common Shares (i) by way of dividend, split,
subdivision, conversion or consolidation of shares or (ii) in connection with a
reclassification, recapitalization, merger, consolidation, going private, tender
offer, amalgamation, change of control, other reorganization or similar
transaction.
 
“Class B Common Shares” means the shares of Class B Common Stock, par value
$0.08 per share, of the Company, having such rights associated with such Class B
Common Shares as set forth in the governing documents of the Company, including
the Company’s Bye-laws, and any Equity Securities issued or issuable in exchange
for or with respect to such Class B Common Shares (i) by way of dividend, split,
subdivision, conversion or consolidation of shares or (ii) in connection with a
reclassification, recapitalization, merger, consolidation, going private, tender
offer, amalgamation, change of control, other reorganization or similar
transaction.  Notwithstanding the foregoing, for purposes of this Agreement, the
term “Class B Common Shares” shall never include the Class A Common Shares into
which they are convertible pursuant to the Company’s Bye-laws.
 
 
2

--------------------------------------------------------------------------------

 


“Closing Date” has the meaning set forth in the TW Subscription Agreement.
 
“CME Holdco” means CME Holdco, L.P., a Cayman Islands exempted limited
partnership.
 
“Company” has the meaning set forth in the preamble and includes any successor
entity thereto.
 
“Designated Securities” has the meaning set forth in Section 7.3.
 
“Effective Date” has the meaning set forth in the TW Subscription Agreement.
 
“Equity Securities” means (i) shares or other equity interests (including the
Class A Common Shares and the Class B Common Shares) of the Company and
(ii) options, warrants or other securities that are directly or indirectly
convertible into, or exercisable or exchangeable for, shares or other equity
interests of the Company.
 
“Excluded Securities” has the meaning set forth in Section 7.1.
 
“Fair Market Value” has the meaning set forth in Section 10.14.
 
“Governmental Approval” means, with respect to any Transfer of Equity
Securities, any consent, clearance or other action by, or filing with, any
Governmental Authority required in connection with such Transfer and the
expiration or early termination of any applicable statutory waiting period in
connection with such action or filing.
 
“Governmental Authority” means any nation or government or multinational body,
any state, agency, commission, or other political subdivision thereof or any
entity (including a court) exercising executive, legislative, judicial or
administration functions of or pertaining to government, any stock exchange or
self regulatory entity supervising, organizing and supporting any stock
exchange.
 
“Group” means, with respect to a Person, such Person and (i) such Person’s
spouse, (ii) a lineal descendant of such Person or such Person’s parents, the
spouse of any such descendant or a lineal descendant of any such spouse, (iii)
The Ronald S. Lauder Foundation, The Neue Galerie New York or a charitable
institution controlled (whether by funding or otherwise) by such Person and/or
other members of such Person’s Group, (iv) a trustee of a trust (whether inter
vivos or testamentary), all of the current beneficiaries and presumptive
remaindermen of which are such Person and/or one or more Persons described in
clauses (i) through (iii) of this definition, (v) a corporation, limited
liability company, trust, cooperative or partnership or any other entity of
which all of the outstanding shares of capital stock or interests therein are
owned by such Person and/or Persons described in clauses (i) through (iv) of
this definition, (vi) an individual covered by a qualified domestic relations
order with such Person or any Person described in clauses (i) or (ii) of this
definition or (vii) a legal or personal representative of such Person or any
Person described in clause (i), (ii) or (vi) in the event of any such Person’s
death or disability.  For purposes of this definition, “presumptive
remaindermen” refers to those Persons entitled to a share of a trust’s assets if
it were then to terminate.
 
 
3

--------------------------------------------------------------------------------

 


“Investor” and “Investors” have the meanings set forth in the preamble.
 
“Involuntary Transfer” means any Transfer (i) by seizure under levy of
attachment or execution, (ii) in connection with any voluntary or involuntary
bankruptcy or other court proceeding to a debtor in possession, trustee in
bankruptcy or receiver or other officer or agency, (iii) pursuant to any statute
pertaining to escheat or abandoned property, (iv) pursuant to a divorce or a
separation agreement or a final decree of a court in a divorce action, (v) to a
legal representative of any person occasioned by the incompetence of such person
and (vi) to a Person upon the death of an RSL Investor (who is a natural
Person), by will (as in effect on the Effective Date) or intestacy or pursuant
to the laws governing descent and distribution.  Any transferee of Equity
Securities pursuant to an Involuntary Transfer shall remain bound by and subject
to the obligations and restrictions applicable to such Equity Securities to the
fullest extent permissible under applicable Law.
 
“Law(s)” means all laws, statutes, ordinances, rules, regulations, judgments,
injunctions, orders and decrees.
 
“Negotiation Period” has the meaning set forth in Section 3.3(c).
 
“New Stock” has the meaning set forth in Section 6.3.
 
“New York Court” has the meaning set forth in Section 10.10.
 
“Offer Notice” has the meaning set forth in Section 4.1.
 
“Offered Shares” has the meaning set forth in Section 4.1.
 
“Offering Investor” has the meaning set forth in Section 4.1.
 
“Other Investor” means, for purposes of Section 5 with respect to any Selling
Investor, all Investors other than such Selling Investor.
 
“Party” and “Parties” have the meanings set forth in the preamble.
 
“Permitted Transfer” means Transfers among the RSL Investors or Transfers among
the TW Investors, as the case may be.
 
“Person” means any individual, corporation, partnership, limited liability
company, association or trust or other entity or organization, including a
government or political subdivision or an agency or instrumentality thereof.
 
“Potential Acquiror” has the meaning set forth in Section 3.3(c).
 
“Proposed Securities” has the meaning set forth in Section 7.1(a).
 
“QEF Election” has the meaning set forth in Section 6.7.
 
“Registration Rights Agreement” means that certain Registration Rights Agreement
by and between the Company and TW, dated as of the date hereof.
 
 
4

--------------------------------------------------------------------------------

 


“ROFO Recipients” has the meaning set forth in Section 4.1.
 
“RSL CME GP” has the meaning set forth in the preamble.
 
“RSL CME LP” has the meaning set forth in the preamble.
 
“RSL Excluded Persons” means Adele Guernsey L.P, Leonard Lauder, LWG Family
Partners, L.P., RAJ Family Partners, L.P. and Richard Rich.
 
“RSL Excluded Shares” means (i) the TW Shares, (ii) the 3,138,566 Class B Common
Shares beneficially owned by Adele Guernsey L.P., (iii) the 72,620 Class B
Common Shares beneficially owned by Leonard Lauder, (iv) the 110,717 Class B
Common Shares beneficially owned by LWG Family Partners, L.P., (v) the 29,999
Class A Common Shares beneficially owned by Adele Guernsey L.P., (vi) the 30,000
Class A Common Shares beneficially owned by LWG Family Partners, L.P., (vii) the
1 Class A Common Share beneficially owned by Richard Rich and (viii) the 105,231
Class B Common Shares beneficially owned by RAJ Family Partners, L.P.
 
“RSL Investors” has the meaning set forth in the preamble.
 
“RSL Permitted Transferee” means (A) any Person that (i) is in the same Group as
Ronald S. Lauder and (ii) is a transferee in connection with a Transfer pursuant
to a bona fide estate planning purpose or (B) any Person that is a transferee in
connection with an Involuntary Transfer; provided, that any Class B Common
Shares Transferred pursuant to clauses (i), (ii), (iii) and (iv) of the
definition of Involuntary Transfer shall first be converted to Class A Common
Shares.  No Person shall be an RSL Permitted Transferee pursuant to clause (A)
until such transferee has executed and delivered to TW and the Company (x) a
joinder to this Agreement in the form annexed hereto as Exhibit A pursuant to
which such transferee agrees to be bound by this Agreement, and to be treated
as, and be entitled to the benefits of, and subject to the obligations and
restrictions applicable to, the RSL Investors for all purposes of this
Agreement; and (y) a joinder to the TW Voting Agreement in the form annexed to
the TW Voting Agreement as Exhibit A pursuant to which such transferee agrees to
be bound by the TW Voting Agreement, and to be treated as, and be entitled to
the benefits of, and subject to the obligations and restrictions applicable to,
the RSL Investors for all purposes of the TW Voting Agreement; and provided
further that, in the case of clause (A) above, any such Person remains in the
same Group as Ronald S. Lauder (and if such Person ceases to be in the same
Group as Ronald S. Lauder, an RSL Investor shall give notice promptly to TW and
the Company of the change in circumstances and such former Group member of
Ronald S. Lauder shall immediately and unconditionally Transfer any Equity
Securities held by it back to Ronald S. Lauder or an RSL Permitted
Transferee).  No Person shall be an RSL Permitted Transferee pursuant to clause
(B) above until such Transferee has executed and delivered to TW and the Company
a joinder as set forth in clause (x) and clause (y) to the fullest extent
permitted under applicable Law.  For the avoidance of doubt, any Person that is
a transferee pursuant to a Permitted Transfer from an RSL Investor shall be an
RSL Permitted Transferee.
 
“RSL Savannah” has the meaning set forth in the preamble.
 
“Securities Act” means the Securities Act of 1933.
 
 
5

--------------------------------------------------------------------------------

 


“Selling Investor” has the meaning set forth in Section 5.1.
 
“Standstill Period” has the meaning set forth in Section 3.3(d).
 
“Tag-Along Notice” has the meaning set forth in Section 5.1.
 
“Tag-Along Rights” has the meaning set forth in Section 5.2.
 
“Tag-Along Transaction” means the Transfer by any Investor of any Equity
Securities held by such Investor (in a Transfer permitted pursuant to Section 3
hereof), whether in one transaction or in a series of related transactions.  A
Tag-Along Transaction shall not include any Transfer (a) that constitutes a
Permitted Transfer, (b) effected in connection with the consummation of a Change
of Control Transaction, (c) that constitutes a TW Upstream Transfer, (d)
effected pursuant to Section 4 or (e) that constitutes 1% or less in any single
transaction (or 3% or less in the case of all such Transfers in the aggregate)
of the Equity Securities beneficially owned by such Investor and its Affiliates
in the aggregate, on the Closing Date.
 
“Tag-Along Transferee” has the meaning set forth in Section 5.2.
 
“Takeover Proposal” has the meaning set forth in Section 3.3(c).
 
“Time Warner” means Time Warner Inc., a Delaware corporation (including any
successor entity thereto).
 
“Transfer” means a direct or indirect transfer in any form, including a sale,
assignment, conveyance, pledge, charge, mortgage, encumbrance, securitization,
hypothecation or other disposition, or any purported severance or alienation of
any beneficial interest (including the creation of any derivative or synthetic
interest) or “beneficial ownership” (as determined pursuant to Rule 13d-3 under
the Securities Exchange Act of 1934, as in effect on the date hereof), or the
act of so doing, as the context requires, other than any bona fide mortgage,
encumbrance, pledge or hypothecation of capital stock to a financial institution
in connection with any bona fide loan to an RSL Investor or a TW Investor from
such financial institution in which such financial institution does not have the
power to vote or dispose of such capital stock other than in the case of a
default caused by the actions or inactions of such Investor and provided that
such financial institution executes a joinder to this Agreement in the form
annexed hereto as Exhibit A; provided, that the following shall not constitute a
Transfer: (x) a transfer of voting power by a TW Investor to the Voting Rights
Holder (as defined in the TW Voting Agreement) pursuant to the TW Voting
Agreement and (y) any distribution of Equity Securities of the Company by any
RSL Investor or any of its Affiliates (including CME Holdco and, for purposes of
this clause (y), the RSL Excluded Persons) to any shareholder, member or partner
of such RSL Investor or such Affiliate, pursuant to the terms of such RSL
Investor’s or such Affiliate’s governing documents.
 
“TW” has the meaning set forth in the preamble.
 
“TW Investors” has the meaning set forth in the preamble.
 
 
6

--------------------------------------------------------------------------------

 


“TW Permitted Transferee” means (i) any Person that is a direct or indirect
wholly owned subsidiary of Time Warner or (ii) any Person that is a transferee
in connection with clause (ii) of the definition of Involuntary Transfer;
provided that any Class B Common Shares Transferred pursuant to clause (ii) of
the definition of Involuntary Transfer shall first be converted to Class A
Common Shares.  No Person shall be a TW Permitted Transferee hereunder pursuant
to clause (i) above until such Person has executed and delivered to the Company
(x) a joinder to this Agreement in the form annexed hereto as Exhibit A pursuant
to which such transferee agrees to be bound by this Agreement, and to be treated
as, and be entitled to the benefits of, and subject to the obligations and
restrictions applicable to, the TW Investors for all purposes of this Agreement
and (y) a joinder to the TW Voting Agreement in the form annexed to the TW
Voting Agreement as Exhibit A pursuant to which such transferee agrees to be
bound by the TW Voting Agreement, and to be treated as, and be entitled to the
benefits of, and subject to the obligations and restrictions applicable to, the
TW Investors for all purposes of the TW Voting Agreement; and, provided further
that, in the case of clause (i) above, any such Person remains a direct or
indirect wholly owned subsidiary of Time Warner (and if such Person ceases to a
direct or indirect wholly owned subsidiary of Time Warner, TW shall give notice
promptly to RSL Savannah and the Company of the change in circumstances and such
former direct or indirect wholly owned subsidiary of Time Warner shall
immediately and unconditionally Transfer any Equity Securities held by it back
to TW or a TW Permitted Transferee).  No Person shall be a TW Permitted
Transferee pursuant to clause (ii) above until such Transferee has executed and
delivered to the Company a joinder as set forth in clause (x) and clause (y) to
the fullest extent permitted under applicable Law.
 
“TW Shares” has the meaning set forth in the recitals.
 
“TW Subscription Agreement” has the meaning set forth in the recitals.
 
“TW Upstream Transfer” means Transfers of the securities of Time Warner,
including a Change of Control Transaction (provided that, for purposes of this
definition, “the Company” in the definition of Change of Control Transaction
shall be replaced with “Time Warner”), and issuances of securities of Time
Warner by Time Warner.
 
“TW Voting Agreement” has the meaning set forth in the recitals.
 
3.              Transfer Restrictions.
 
3.1.           Subject in all respects to compliance with Sections 3.2 and 3.3:
 
(a)            On or prior to the earliest of (i) [•], 2013, (ii) the date on
which the RSL Investors and their Affiliates in the aggregate have Transferred
more than 10% (measured as of the first day of such period) of the Equity
Securities beneficially owned by the RSL Investors and their Affiliates in the
aggregate in any given 365 day period and (iii) the date on which the RSL
Investors and their Affiliates in the aggregate have Transferred more than 30%
(measured as of the date hereof) of the Equity Securities beneficially owned by
the RSL Investors and their Affiliates in the aggregate, no TW Investor shall
Transfer any Equity Securities (which Equity Securities for purposes of this
clause shall not include any Class A Common Shares acquired by any TW Investor
after the date hereof from any Person other than any RSL Investors or any of
their respective Affiliates) at any time other than with respect to Transfers
(A) that constitute Permitted Transfers, (B) that are approved by each of RSL
Savannah, TW and the Company, it being understood that the Company’s consent
shall (x) not be unreasonably withheld and (y) be required only to the extent
such Transfer would cause a default under the outstanding indebtedness of the
Company as in effect on the Effective Date as set forth on Schedule A to the TW
Voting Agreement, (C) effected in connection with the consummation of a Change
of Control Transaction, (D) by any TW Investor in compliance with the terms and
conditions of Section 5 (Tag-Along Rights) pursuant to a Tag-Along Transaction
initiated by an RSL Investor or (E) that constitute TW Upstream Transfers; it
being understood that with respect to any Transfer by any TW Investor that is
permitted pursuant to this Section 3.1(a) (except with respect to Transfers
pursuant to clauses (A) through (E) hereof) prior to [•], 2013, such
transferring TW Investor must first comply with the terms and conditions of
Section 4 (Right of First Offer) and Section 5 (Tag-Along Rights) hereof.
 
 
7

--------------------------------------------------------------------------------

 


(b)           Each RSL Investor shall be permitted to freely Transfer any Equity
Securities without restriction, subject to compliance with the terms and
conditions of Section 4 (Right of First Offer) and Section 5 (Tag-Along Rights)
hereof; it being understood that with respect to Transfers (A) that constitute
Permitted Transfers, (B) that are approved by each of RSL Savannah, TW and the
Company, it being understood that the Company’s consent shall (x) not be
unreasonably withheld and (y) be required only to the extent such Transfer would
cause a default under the outstanding indebtedness of the Company as in effect
on the Effective Date as set forth on Schedule A to the TW Voting Agreement or
(C) that are effected in connection with the consummation of a Change of Control
Transaction, such RSL Investor shall not be required to comply with the terms
and conditions of Section 4 (Right of First Offer) and Section 5 (Tag-Along
Rights) hereof.
 
(c)           Any transferee pursuant to any Permitted Transfer shall agree in
writing with the Parties to be bound by, to comply with all applicable
provisions of, and to be deemed to be an Investor for purposes of, this
Agreement, and shall be made a Party hereto by executing a joinder agreement in
the form attached as Exhibit A hereto.  Any purported Transfer in violation of
the provisions of this Section 3 or the Company’s Bye-laws shall be null and
void and of no force and effect.  For the avoidance of doubt, each Investor
hereby agrees and acknowledges that the Company shall not be obligated to
recognize or register any Transfer that is in violation of this Agreement or the
Company’s Bye-laws, and the Company shall not be obligated to, at any meeting of
the Company, recognize the vote(s) applicable to any Equity Security that has
been so Transferred in violation of this Agreement or the Company’s Bye-laws.
 
3.2.           Conversion of Shares.
 
(a)            Each TW Investor agrees and acknowledges that should such TW
Investor seek to Transfer any Class B Common Shares (except in connection with a
TW Upstream Transfer) held by such TW Investor to a third party that is not a TW
Permitted Transferee, prior to, and as a condition to, such Transfer, such TW
Investor shall cause the Class B Common Shares that are proposed to be
Transferred to be converted into Class A Common Shares and such Transfer shall
be treated as an automatic election by such TW Investor to convert such Class B
Common Shares into Class A Common Shares under Section 3(4) of the Company’s
Bye-laws and the Company hereby agrees that, upon any such deemed election, it
shall amend its register of shareholders to reflect that conversion.
 
 
8

--------------------------------------------------------------------------------

 


(b)           Except with respect to (i) Transfers to other RSL Permitted
Transferees or (ii) during the term of the TW Voting Agreement, Transfers to any
TW Investors, each RSL Investor agrees and acknowledges that should such RSL
Investor or any Affiliate of such RSL Investor, at any time, propose to Transfer
any Class B Common Shares held by such RSL Investor or any Affiliate of such RSL
Investor, prior to, and as a condition to such Transfer, such RSL Investor shall
cause the Class B Common Shares that are proposed to be Transferred to be
converted into Class A Common Shares and such Transfer shall be treated as an
automatic election by such RSL Investor to convert such Class B Common Shares
into Class A Common Shares under Section 3(4) of the Company’s Bye-laws and the
Company hereby agrees that, upon any such deemed election, it shall amend its
register of shareholders to reflect that conversion.  All Class B Common Shares
Transferred by an RSL Investor or any Affiliate of such RSL Investor to a TW
Investor pursuant to the terms of this Agreement shall be converted into Class A
Common Shares immediately prior to the expiration of the TW Voting Agreement and
the expiration of the TW Voting Agreement shall be treated as an automatic
election by such TW Investor to convert such Class B Common Shares into Class A
Common Shares under Section 3(4) of the Company’s Bye-laws and the Company
hereby agrees that, upon any such deemed election, it shall amend its register
of shareholders to reflect that conversion.
 
(c)           Notwithstanding anything to the contrary herein, prior to [•],
2013, each RSL Investor agrees and acknowledges that it shall not, and it shall
cause all of its Affiliates not to, Transfer any Class B Common Shares held by
any such RSL Investor or Affiliate thereof if (i) as a result or consequence of
such Transfer or (ii) assuming the conversion, exercise or exchange of other
securities of the Company that are issued and outstanding after giving effect to
such Transfer that are vested, exercisable or convertible (in all cases,
excluding any vested options or convertible securities that have an exercise or
conversion price per share greater than the Fair Market Value of the Class A
Common Shares at such time) immediately after giving effect to such Transfer,
all Class B Common Shares issued and outstanding would automatically convert
into Class A Common Shares pursuant to the Company’s Bye-laws; provided, that
this Section 3.2(c) shall not apply to any Transfers made by any RSL Investor in
connection with (i) a Change of Control Transaction or (ii) an Involuntary
Transfer.
 
(d)           Each TW Investor agrees and acknowledges that immediately prior to
the termination of the TW Voting Agreement, such TW Investor shall cause the
conversion of all Class B Common Shares received by any TW Investor from any RSL
Investor into Class A Common Shares and that such conversion will be treated as
an automatic election by such TW Investor to convert such Class B Common Shares
into Class A Common Shares under Section 3(4) of the Company’s Bye-laws and the
Company hereby agrees that, upon any such deemed election, it shall amend its
register of shareholders to reflect that conversion.
 
(e)           Prior to [•], 2013, each TW Investor agrees and acknowledges that
it shall not, and it shall cause its Affiliates not to, without the prior
written consent of RSL Savannah, cause the conversion of any Class B Common
Shares held by the RSL Investors and their Affiliates into Class A Common Shares
by converting any of the Class B Common Shares held by the TW Investors and
their Affiliates into Class A Common Shares for so long as such Class B Common
Shares are held by the TW Investors and their Affiliates.
 
 
9

--------------------------------------------------------------------------------

 


3.3.           Change of Control Transaction.
 
(a)            Notwithstanding anything to the contrary herein, prior to [•],
2012, each TW Investor agrees and acknowledges that, without the prior written
consent of RSL Savannah, it shall not, and it shall cause all of its Affiliates
not to, initiate, solicit, knowingly facilitate or enter into any discussions,
negotiations, arrangements or understandings with respect to a Change of Control
Transaction or similar corporate transaction.  Between [•], 2012 and [•], 2013,
TW shall consult with RSL Savannah and the Company on a current basis and in
good faith with respect to any discussions, negotiations, arrangements or
understandings undertaken by a TW Investor or any of their respective Affiliates
in connection with a Change of Control Transaction, and TW shall notify RSL
Savannah and the Company in writing within thirty (30) days prior to the
initiation of a sale process or the entry into negotiations by TW or any
Affiliate thereof in connection with a Change of Control Transaction or similar
corporate transaction.
 
(b)            Prior to [•], 2013, RSL Savannah and the Company, as the case may
be, shall consult with TW on a current basis and in good faith with respect to
any discussions, negotiations, arrangements or understandings undertaken by an
RSL Investor or any of their respective Affiliates or the Company, as the case
may be, in connection with a Change of Control Transaction, and it, as the case
may be, shall notify TW in writing within thirty (30) days prior to the
initiation of a sale process or the entry into negotiations by an RSL Investor
or any of its Affiliates or the Company, as the case may be, in connection with
a Change of Control Transaction or similar corporate transaction, subject to
TW’s entry into a customary confidentiality agreement in such form and substance
reasonably acceptable to RSL Savannah or the Company, as the case may be.
 
(c)            In the event that at any time the Board of Directors of the
Company (the “Board”) has determined to approve and/or recommend to the
shareholders of the Company an offer or proposal from any Person with respect to
a Change of Control Transaction (a “Takeover Proposal”), and at such time the TW
Investors beneficially own, directly or indirectly, not less than 25% of the TW
Shares (as adjusted for splits, combination of shares, reclassification,
recapitalization or like changes in capitalization and whether such TW Shares
are in the form of Class A Common Shares or Class B Common Shares), the Company
shall: (i) give each TW Investor prompt written notice of (A) such determination
by the Board with respect to such Takeover Proposal and (B) the material terms
and conditions of the Takeover Proposal, including the identity of the party
making such Takeover Proposal (the “Potential Acquiror”), subject to any
agreements between the Company and the Potential Acquiror with respect to an
obligation of the Company to maintain the confidentiality of the identity of the
Potential Acquiror, and, if available, a copy of the relevant proposed
transaction agreements with such party and any other material information
necessary for the TW Investor to understand the terms and conditions of the
Takeover Proposal (including any relevant non-public information provided to the
Potential Acquiror or its Affiliates or representatives), (ii) give each TW
Investor ten (10) days after delivery of such notice (the “Negotiation Period”)
to propose to the Company an alternate transaction constituting a Change of
Control Transaction involving such TW Investor or its Affiliates and (iii)
negotiate in good faith with such TW Investor or its Affiliates with respect to
such alternate proposal.  If such alternate proposal is more favorable to the
shareholders of the Company from a financial point of view than the Takeover
Proposal, (I) the Board shall approve and recommend to the shareholders of the
Company the transaction that is the subject of such alternate proposal made by a
TW Investor or an Affiliate thereof and (II) each RSL Investor shall, and shall
cause its Affiliates to, accept such alternate proposal made by a TW Investor or
Affiliate thereof (whether by vote or tender) in respect of all Equity
Securities that are beneficially owned by such RSL Investor; provided that, the
Board and each RSL Investor shall be under no obligation to approve, recommend
to shareholders or accept, as the case may be, any alternate proposal to the
extent that a Person has offered a subsequent Takeover Proposal that is more
favorable to the shareholders of the Company from a financial point of view than
such alternate proposal; provided, however, in the event of such subsequent
Takeover Proposal, the Company shall comply with clauses (i), (ii) and (iii) of
this Section 3.3(c) with respect thereto and the Negotiation Period shall
recommence.  Subject to the foregoing sentence, the good faith determination of
the majority of the disinterested directors of the Board as to whether any
alternate proposal is more favorable to the shareholders of the Company from a
financial point of view, compared to the most recent Takeover Proposal, shall be
conclusive.  In the event that no TW Investor or any Affiliate thereof makes an
alternate proposal to the Company as provided by the foregoing, each TW Investor
shall accept such Takeover Proposal (whether by vote or tender) in respect of
all Equity Securities that are beneficially owned by such TW Investor within the
time period required by such Takeover Proposal, unless the Board withdraws,
withholds, qualifies or modifies or fails to promptly reconfirm (in the case of
the public announcement of an alternate Change of Control Transaction to the
Takeover Proposal) its recommendation of the Takeover Proposal.
 
 
10

--------------------------------------------------------------------------------

 


(d)           The TW Investors agree that until the termination of the TW Voting
Agreement (the “Standstill Period”), without the prior written consent of the
Board, none of the TW Investors shall, alone or as part of a “group” (within the
meaning of Section 13(d)(3) of the Securities Exchange Act of 1934, as in effect
on the date hereof) or in concert with others, in any manner acquire, directly
or indirectly, any Equity Securities that would result in the TW Investors and
their Affiliates owning Equity Securities representing more than 49.9% of the
aggregate voting power of all Equity Securities outstanding at the time of any
such acquisition and without regard to any possible subsequent changes in the
capitalization of the Company.  Notwithstanding anything contained herein to the
contrary, this Section 3.3(d) shall not prohibit or limit the ability of the TW
Investors to (A) acquire Class A Common Shares upon (x) the conversion of any
Class B Common Shares held by the TW Investors or (y) receive Equity Securities
issued or issuable by way of dividend, split, subdivision, conversion or
consolidation of shares or in connection with a reclassification,
recapitalization, amalgamation, merger, consolidation, going private, tender
offer, amalgamation, change of control, other reorganization or otherwise in
exchange for or with respect to Equity Securities owned by the TW Investors, (B)
acquire any Equity Securities in any transaction or series of transactions
approved and/or recommended to the shareholders of the Company by the Board
pursuant to which the TW Investors acquire a controlling interest in the Company
(whether by merger, consolidation, amalgamation, tender offer, recapitalization,
reorganization, scheme of arrangement or any other transaction, including
pursuant to Section 3.3(c)), or (C) make any proposal to the Board to acquire,
or acquire, any Equity Securities in any transaction or series of transactions
pursuant to which the TW Investors would acquire a controlling interest in the
Company (whether by merger, consolidation, amalgamation, tender offer,
recapitalization, reorganization, scheme of arrangement or any other
transaction, including pursuant to Section 3.3(c)).
 
 
11

--------------------------------------------------------------------------------

 


4.              Right of First Offer.
 
4.1.           Prior to any Transfer by the RSL Investors or their Affiliates or
the TW Investors or their Affiliates of any Equity Securities (such transferring
Person, an “Offering Investor”), the Offering Investor shall deliver to the TW
Investors or the RSL Investors, as applicable (such Investors, the “ROFO
Recipients”), written notice (the “Offer Notice”) stating such Offering
Investor’s intention to effect such a Transfer, the number of Equity Securities
subject to such Transfer (the “Offered Shares”), and the material terms and
conditions of the proposed Transfer.  Notwithstanding the foregoing, Transfers
that (i) constitute Permitted Transfers, (ii) are approved by each of RSL
Savannah, TW and the Company, it being understood that the Company’s consent
shall not be unreasonably withheld and shall only be required only to the extent
such Transfer would cause a default under the outstanding indebtedness of the
Company as in effect on the Effective Date as set forth on Schedule A to the TW
Voting Agreement, (iii) are effected in connection with the consummation of a
Change of Control, (iv) convey 1% or less in any single transaction (or 3% or
less in the case of all such Transfers in the aggregate per annum) of the Equity
Securities beneficially owned by the RSL Investors and their Affiliates in the
aggregate or owned by the TW Investors and their Affiliates in the aggregate, as
applicable, on the date hereof, (v) occur following [•], 2013 or (vi) constitute
TW Upstream Transfers, shall not be subject to compliance with this Section
4.  The Offer Notice may require that the signing of any sale documentation
relating to the Offered Shares to the ROFO Recipients occur on a date that is no
less than fifteen (15) days, and no more than thirty (30) days, after the date
of the Offer Notice.
 
4.2.           Upon receipt of the Offer Notice, the ROFO Recipients shall have
an irrevocable, non-transferable option for fifteen (15) days to purchase from
the Offering Investor on the terms and conditions described in the Offer Notice
all, but not less than all, of the Offered Shares, by sending irrevocable
written notice of such acceptance to the Offering Investor and the Company
stating the ROFO Recipients’ intention to collectively purchase all of the
Offered Shares and the ROFO Recipients shall then be obligated to purchase, and
the Offering Investor shall then be obligated to sell the Offered Shares on the
terms and conditions set forth in the Offer Notice.
 
4.3.           If the ROFO Recipients do not elect to purchase all of the
Offered Shares pursuant to this Section 4, then the Offered Shares set forth in
the Offer Notice shall be deemed declined and the Offering Investor shall be
free for a period of thirty (30) days from the date the written notice from the
ROFO Recipients was due to be received by the Offering Investor to enter into
customary definitive agreements to Transfer the Offered Shares to any Person for
consideration having a Fair Market Value equal to or greater than the
consideration set forth in the Offer Notice, and otherwise on terms and
conditions no more favorable, in any material respect, to the transferee than
the terms and conditions contained in the Offer Notice, and to transfer to such
Person the Offered Shares pursuant to such definitive agreements.  The Fair
Market Value of any non-cash consideration shall be determined in accordance
with the Pricing Procedure set forth in Section 10.14.
 
 
12

--------------------------------------------------------------------------------

 


4.4.           If the ROFO Recipients do not elect to purchase all of the
Offered Shares pursuant to this Section 4, and the Offering Investor has not
entered into a definitive agreement described in Section 4.3 within thirty (30)
days and consummated an alternative Transfer within one hundred and eighty (180)
days, in each case, from the date the written notice from the ROFO Recipients
was due to be received by the Offering Investor, then the provisions of this
Section 4 shall again apply, and such Offering Investor shall not Transfer or
offer to Transfer such Equity Securities without again complying with this
Section 4.
 
4.5.           Upon exercise by the ROFO Recipients of their right of first
offer, the ROFO Recipients and the Offering Investor shall be legally obligated
to consummate the purchase contemplated thereby, on the terms and conditions set
forth in the Offer Notice and shall use their commercially reasonable efforts to
(i) secure any Governmental Approvals required to comply with all applicable
Laws as soon as reasonably practicable, (ii) take all such other actions and to
execute such additional documents as are reasonably necessary or appropriate in
connection therewith and (iii) consummate the purchase of the Offered Shares as
promptly as practicable.
 
4.6.           The restrictions set forth in this Section 4 are in addition to
(and not in lieu of) the restrictions set forth in Section 3.  All Class B
Common Shares subject to Transfer to any TW Investor in connection with the
exercise of the right of first offer described in this Section 4 during the term
of the TW Voting Agreement shall be automatically converted into Class A Common
Shares immediately prior to the expiration of the TW Voting Agreement, and such
Transfer shall be treated as an automatic election by such TW Investor to
convert such Class B Common Shares into Class A Common Shares under Section 3(4)
of the Company’s Bye-laws and the Company hereby agrees that, upon any such
deemed election, it shall amend its register of shareholders to reflect that
conversion.
 
4.7.           If the ROFO Recipients consist of more than one TW Investor or
RSL Investor, each TW Investor or RSL Investor, as applicable, shall be entitled
to acquire its pro rata portion (based on the number of Equity Securities held
by each such TW Investor or RSL Investor, respectively, on the date of receipt
of the Offer Notice) of the Offered Shares, or such other proportion as the TW
Investors or the RSL Investors, as applicable, may agree mutually.
 
4.8.           Notwithstanding the foregoing, prior to any Transfer of any
Equity Securities by an Offering Investor pursuant to this Section 4, the
Offering Investor shall, after complying with the provisions of this Section 4,
comply with the provisions of Section 5 hereof, if applicable.
 
5.              Tag-Along Rights.
 
5.1.           Subject to complying with the provisions of Section 4 above, if
any Investor(s) or any Affiliate of such Investor(s) (for purposes of this
Section 5, a “Selling Investor”) proposes to effect a Tag-Along Transaction
prior to and including [•], 2013, then such Selling Investor(s) shall give
written notice (a “Tag-Along Notice”) to each Other Investor setting forth in
reasonable detail the terms and conditions of such proposed Transfer, including
the proposed amount and form of consideration, terms and conditions of payment
and a summary of any other material terms pertaining to the Transfer.  In the
event that the terms and/or conditions set forth in the Tag-Along Notice are
thereafter amended in any respect, the Selling Investor(s) shall give written
notice (an “Amended Tag-Along Notice”) of the amended terms and conditions of
the proposed Transfer to each Other Investor.  The Selling Investor(s) shall
provide additional information with respect to the proposed Transfer as
reasonably requested by the Other Investors.
 
 
13

--------------------------------------------------------------------------------

 


5.2.           The Other Investors shall have the right, exercisable upon
written notice to the Selling Investor(s) within twenty (20) days after receipt
of any Tag-Along Notice, or, if later, within seven (7) days of such receipt of
the most recent Amended Tag-Along Notice, to participate in the proposed
Transfer by the Selling Investor(s) to the proposed purchaser (the “Tag-Along
Transferee”) on the terms and conditions set forth in such Tag-Along Notice or
the most recent Amended Tag-Along Notice, as the case may be (such participation
rights being hereinafter referred to as “Tag-Along Rights”).  Any Other Investor
that has not notified the Selling Investor(s) of its intent to exercise
Tag-Along Rights within twenty (20) days of receipt of a Tag-Along Notice (or,
if applicable, within seven (7) days of receipt of an Amended Tag-Along Notice)
shall be deemed to have elected not to exercise such Tag-Along Rights with
respect to the Transfer contemplated by such Tag-Along Notice.  Each Other
Investor may participate with respect to Equity Securities owned by such Party
in an amount equal to the product of (i) a fraction, the numerator of which is
equal to the total number of Equity Securities owned by such Other Investor, and
the denominator of which is the aggregate number of Equity Securities
collectively owned by the Selling Investor(s), all participating Other
Investors, all other holders of Equity Securities who have exercised a Tag-Along
Right similar to the rights granted to the Other Investors in this Section 5
that are in existence on the Effective Date (excluding any vested options or
convertible securities that have an exercise or conversion price per share
greater than the price per share to be paid by the Tag-Along Transferee) and
(ii) the total number of Equity Securities that the Tag-Along Transferee has
agreed or committed to purchase.
 
5.3.           At the closing of the Transfer to any Tag-Along Transferee
pursuant to this Section 5, the Tag-Along Transferee shall remit to each Other
Investor the consideration for the Equity Securities of such Investor sold
pursuant hereto (less each Other Investor’s pro rata portion of the
consideration to be escrowed or held back, if any, as described below), against
delivery by such Other Investor of certificates (if any) or other instruments
evidencing such Equity Securities, duly endorsed for Transfer or with duly
executed stock powers, instruments of transfer or similar instruments, or such
other instrument of Transfer of such Equity Securities as may be reasonably
requested by the Tag-Along Transferee and the Company, with all stock transfer
taxes paid and stamps affixed.  Additionally, each Other Investor shall comply
with any other conditions to closing generally applicable to such Selling
Investor(s) and all Other Investors selling Equity Securities in such
transaction.  The consummation of such proposed Transfer shall be subject to the
sole discretion of the Selling Investor(s), who shall have no liability or
obligation whatsoever to any Other Investor participating therein other than to
obtain for such Other Investor the same terms and conditions as those set forth
in the Tag-Along Notice or any Amended Tag-Along Notice.  Each Other Investor
shall receive the same amount and form of consideration received by the Selling
Investor for each Share.  To the extent that the Parties are to provide any
indemnification or otherwise assume any other post-closing liabilities, the
Selling Investor(s) and all Other Investors selling Equity Securities in a
transaction under this Section 5 shall do so severally and not jointly (and on a
pro rata basis in accordance with their Equity Securities being sold and solely
with respect to the representations, warranties and covenants that are
applicable to such Selling Investor in connection with such Transfer), and their
respective potential liability thereunder shall not exceed the proceeds
received, subject to customary exceptions in excess of such limits.
 


 
14

--------------------------------------------------------------------------------

 


6.              Other Agreements.
 
6.1.           RSL Voting.
 
(a)           Subject to Section 6.3 below, for so long as the TW Investors and
their Affiliates beneficially own, directly or indirectly, at least 25% of the
TW Shares (as adjusted for splits, combination of shares, reclassification,
recapitalization or like changes in capitalization and whether such TW Shares
are in the form of Class A Common Shares or Class B Common Shares), the RSL
Investors shall not, and shall cause their respective Affiliates not to, vote
any Equity Securities beneficially owned by such Persons, respectively, in favor
of, or consent to (except in connection with approving the transactions
contemplated by the TW Subscription Agreement), (i) an increase (via stock
split, recapitalization, reclassification or otherwise) in the number of Class B
Common Shares authorized by the Company’s Bye-laws as in existence on the
Effective Date, (ii) the issuance by the Company of any Class B Common Shares,
(iii) the issuance by the Company of any preferred stock (or any other
securities) with general or specific voting rights superior to those of the
Class A Common Shares, (iv) the authorization or issuance by the Company or any
of its subsidiaries of any securities exercisable for or convertible or
exchangeable into (A) Class B Common Shares or (B) preferred stock of the
Company (or any other securities of the Company) with general or specific voting
power superior to those of the Class A Common Shares or (v) a modification of
the terms of the Class B Common Shares as such terms existed on Effective
Date.  For avoidance of doubt, a class of securities the holders of which are
entitled to vote as a separate class on any matter submitted to the shareholders
of the Company, other than as required by Law (except in the case of a Change of
Control Transaction), shall be deemed, for purposes of this Agreement, to
constitute securities with general or specific voting rights superior to those
of the Class A Common Shares.
 
(b)           The RSL Investors shall use their best efforts to vote, and shall
use their best efforts to cause their Affiliates to vote, all Equity Securities
beneficially owned by them as of the date thereof at each annual or special
general meeting of the shareholders of the Company called for the purpose of
filling positions on the Board, or by written consent executed in lieu of such a
meeting of shareholders, in favor of, the election to the Board of (A) two
Persons designated by the TW Investors as long as the TW Investors and their
Affiliates beneficially own at least a majority of the TW Shares (as adjusted
for splits, combination of shares, reclassification, recapitalization or like
changes in capitalization and whether such TW Shares are in the form of Class A
Common Shares or Class B Common Shares) or (B) one Person designated by the TW
Investors as long as the TW Investors and their Affiliates beneficially own at
least 25% of the TW Shares (as adjusted for splits, combination of shares,
reclassification, recapitalization or like changes in capitalization and whether
such TW Shares are in the form of Class A Common Shares or Class B Common
Shares), and the RSL Investors shall take all such other actions reasonably
within their power as shareholders of the Company to cause such Persons to be
elected to the Board.  The right of the TW Investors set forth in this Section
6.1(b) may not be Transferred to any Person except a TW Permitted Transferee.
 
 
15

--------------------------------------------------------------------------------

 


6.2.          Issuance of New Securities.
 
(a)           Subject to Section 6.3 below, for so long as the TW Investors and
their Affiliates beneficially own, directly or indirectly, at least 25% of the
TW Shares (as adjusted for splits, combination of shares, reclassification,
recapitalization or like changes in capitalization and whether such TW Shares
are in the form of Class A Common Shares or Class B Common Shares), the Company
shall not, without the consent of TW (which consent shall not be subject to the
TW Voting Agreement) (except in connection with the transactions contemplated by
the TW Subscription Agreement), (i) propose or authorize an increase (via stock
split, recapitalization, reclassification or otherwise) in the number of Class B
Common Shares authorized by the Company’s governing documents as in existence on
the Effective Date, (ii) issue any Class B Common Shares, (iii) issue any
preferred stock (or any other securities) with general or specific voting rights
superior to those of the Class A Common Shares or (iv) issue, or authorize the
issuance of, by the Company or any of its subsidiaries, of any securities
exercisable for or convertible or exchangeable into (A) Class B Common Shares or
(B) any preferred stock of the Company (or any other securities of the Company)
with general or specific voting power superior to those of the Class A Common
Shares; provided, that the Company may issue options to purchase Class B Common
Shares to RSL Savannah or any RSL Permitted Transferee (including Ronald S.
Lauder) in connection with Ronald S. Lauder’s compensation for serving on the
Board, including (i) any options that have been granted prior to the Effective
Date and (ii) after the Effective Date, in an amount not to exceed options to
purchase 5,000 Class B Common Shares per year.
 
(b)           Subject to Section 6.3 below, for so long as the RSL Investors and
their Affiliates beneficially own, directly or indirectly, at least 25% of the
Equity Securities (excluding the RSL Excluded Shares, and as adjusted for
splits, combination of shares, reclassification, recapitalization or like
changes in capitalization and whether such Equity Securities are in the form of
Class A Common Shares or Class B Common Shares) held by them at the Closing
Date, the Company shall not, without the consent of RSL Savannah (except in
connection with the transactions contemplated by the TW Subscription Agreement),
(i) propose or authorize an increase (via stock split, recapitalization,
reclassification or otherwise) in the number of Class B Common Shares authorized
by the Company’s governing documents as in existence on the Effective Date, (ii)
issue any Class B Common Shares, (iii) issue any preferred stock (or any other
securities) with general or specific voting rights superior to those of the
Class A Common Shares or (iv) issue, or authorize the issuance of, by the
Company or any of its subsidiaries, of any securities exercisable for or
convertible or exchangeable into (A) Class B Common Shares or (B) any preferred
stock of the Company (or any other securities of the Company) with general or
specific voting power superior to those of the Class A Common Shares; provided,
that the Company may issue options to purchase Class B Common Shares to RSL
Savannah or any RSL Permitted Transferee (including Ronald S. Lauder) in
connection with Ronald S. Lauder’s compensation for serving on the Board,
including (i) any options that have been granted prior to the Effective Date and
(ii) after the Effective Date, in an amount not to exceed options to purchase
5,000 Class B Common Shares per year.
 
6.3.           Issuance of New Stock.  Notwithstanding anything to the contrary
herein, the Company may create, issue or authorize the issuance of, by the
Company or any of its subsidiaries, any preferred stock, or any securities
exercisable for or convertible or exchangeable into, preferred stock
(collectively, the “New Stock”) of the Company with a market rate liquidation
preference superior to the liquidation preference rights attached to the Class A
Common Shares; provided, that such shares of New Stock shall not have general or
specific voting rights superior to those of the Class A Common Shares and that
the holders of such shares of New Stock shall not be entitled to vote as a
separate class on any matter submitted to the shareholders of the Company for
approval relating to a Change of Control Transaction, or, except as required by
Law, on any other matter; provided, further that the Company may grant holders
of any shares of New Stock the right to designate directors to the Board in such
number which shall not exceed an amount of directors reasonably proportionate to
such holders’ ownership interest in the Company (except in the case of a default
by the Company of the payment of dividends due to be paid to such holders of
shares of New Stock pursuant to the terms of such New Stock, and in such case,
such right to designate directors to the Board shall only survive for so long as
such default is not cured).
 
 
16

--------------------------------------------------------------------------------

 


6.4.           Agreement to Cooperate.  In connection with any Transfer of Class
B Common Shares by the RSL Investors or their Affiliates to the TW Investors in
accordance with the terms of this Agreement at any time prior to the termination
of the TW Voting Agreement, the RSL Investors shall, and shall cause their
respective Affiliates to, cooperate with TW in structuring such Transfer in such
a manner as to avoid the conversion of such Class B Common Shares into Class A
Common Shares.  All such Class B Common Shares Transferred in accordance with
this Section 6.4 shall be (a) subject to the TW Voting Agreement and (b)
converted by the applicable TW Investor into Class A Common Shares immediately
prior to the expiration of the TW Voting Agreement.
 
6.5.           Permitted Holder.  In the event the Company proposes to enter
into any third party financing agreements or any other agreement (or amend any
financing agreement or other agreement in existence on the Effective Date) in
which a default or fundamental change  by the Company is triggered by the
beneficial ownership of Equity Securities by a shareholder of the Company or the
Transfer of Equity Securities by a shareholder of the Company, the Company shall
use commercially reasonable efforts to qualify the TW Investors as “permitted
holders” (or the applicable similar term) of Class B Common Shares and other
Equity Securities pursuant to any such agreement or amended agreement.
 
6.6.           Conduct of Business.  The Company and its Subsidiaries will not
use or offer to use, directly or indirectly, any funds for any unlawful
contribution, gift, entertainment or other unlawful payment to any foreign or
domestic government official or employee, or any political party, party
official, political candidate or official of any public international
organization in violation of any applicable Law, including, as applicable, the
U.S. Foreign Corrupt Practices Act of 1977, as amended.  The Company has and
will continue to enforce its anti-bribery compliance program, which is designed
to detect and prevent any violations of applicable anti-bribery laws, which
includes, among other things and as appropriate, the adoption and implementation
of a policy against violations of applicable anti-bribery laws, periodic
training of appropriate officers and employees, appropriate due diligence
requirements on the retention and oversight of agents and business partners, and
periodic testing of the effectiveness in detecting and reducing violations of
applicable anti-bribery laws and the Company’s internal controls system and
compliance policy.  The Company will promptly inform Time Warner of any activity
that the Company has reasonably determined may constitute a potential violation
of any applicable anti-bribery law or a material violation of the Company’s
anti-bribery compliance policy by the Company or its personnel, and in such
instances will promptly investigate and address such potential violation and
shall cooperate with Time Warner and any relevant law enforcement
authorities.  The Company also will inform Time Warner if any of its directors,
officers, agents or senior managers becomes a foreign or domestic government
official or employee, except for such an official or employee in a governmental
position that has no relevance to the business of the Company.
 
 
17

--------------------------------------------------------------------------------

 


6.7.           Tax Information.  By March 31 of each calendar year, the Company
shall provide the RSL Investors and the TW Investors, to the extent any such
Investor or a direct or indirect shareholder, partner or member thereof is
considered a “United States shareholder” of the Company within the meaning of
Section 951(b) of the Code, the information necessary to allow such shareholder
to comply with the applicable U.S. federal income tax reporting requirements
with respect to its investment in the Company, including information sufficient
to complete IRS Form 5471.  If in any taxable year the Company is treated as a
passive foreign investment company within the meaning of Section 1297 of the
Code with respect to an RSL Investor or a TW Investor, or a direct or indirect
shareholder, partner or member thereof, the Company shall prepare a statement
described in U.S. Treasury Regulations Section 1.1295-1(g)(1) (an “Annual
Information Statement”), so as to allow such RSL Investor or TW Investor or such
shareholder, partner or member thereof to file a “qualified electing fund”
election under Section 1295 of the Code (a “QEF Election”) with respect to the
Company or to comply with any U.S. federal, state or local income tax reporting
or filing requirements of such RSL Investor or such TW Investor or shareholder,
partner or member thereof in connection with such election.  If in any taxable
year an entity in which the Company invests is treated as a passive foreign
investment company within the meaning of Section 1297 of the Code and an RSL
Investor or a TW Investor, or a direct or indirect shareholder, partner or
member thereof, is deemed to own the shares of such entity under Section 1298(a)
of the Code and the U.S. Treasury Regulations thereunder, the Company will use
its best commercial efforts to (i) cause such entity to comply with the
information disclosure requirements necessary for such entity to be a “qualified
electing fund” under Section 1295 of the Code, (ii) obtain the necessary
information to prepare an Annual Information Statement with respect to such
entity and (iii) deliver the Annual Information Statement to the Person deemed
to own the shares of such entity.
 
7.              Preemptive Rights.
 
7.1.           If at any time, the Company determines to issue Equity Securities
(other than: (i) to employees, officers, directors, agents or consultants of the
Company or any subsidiary of the Company pursuant to employee benefit, stock
option and stock purchase plans maintained by the Company, in such amounts as
are approved by the Board; (ii) as consideration in connection with a bona fide
acquisition (of assets or otherwise), merger, consolidation or amalgamation by
the Company provided such acquisition, merger, consolidation or amalgamation has
been approved by the Board; (iii) in connection with splits, combination of
shares, reclassification, recapitalization or like changes in capitalization;
(iv) the conversion of any Class B Common Shares into Class A Common Shares; or
(v) any Class A Common Shares or Class B Common Shares issued upon conversion,
exchange or exercise of any Equity Securities outstanding as of the Effective
Date or issued pursuant to clause (i) above (collectively, “Excluded
Securities”)) the Company shall:
 
 
18

--------------------------------------------------------------------------------

 


(a)           give written notice to each TW Investor setting forth in
reasonable detail (i) the designation and all of the terms and provisions of the
Equity Securities proposed to be issued (the “Proposed Securities”), including,
where applicable, the voting powers, preferences and relative participating,
optional or other special rights, and the qualification, limitations or
restrictions thereof and interest rate and maturity; (ii) the price and other
terms of the proposed sale of such Equity Securities; (iii) the amount of such
Proposed Securities; and (iv) such other information as a TW Investor may
reasonably request in order to evaluate the proposed issuance; and
 
(b)           offer to issue pro rata to each TW Investor upon the terms
described in the notice delivered pursuant to Section 7.1(a), a portion of the
Proposed Securities equal to the product of (i) the percentage of the Equity
Securities owned by such TW Investor immediately prior to the issuance of the
Proposed Securities relative to the total number of Equity Securities
outstanding immediately prior to the issuance of the Proposed Securities,
multiplied by (ii) the total number of Proposed Securities.
 
7.2.           A TW Investor must exercise its respective purchase rights under
Section 7.1 within fifteen (15) days after receipt of such notice from the
Company by giving written notice to the Company within such offering
period.  The closing for such transaction shall take place as proposed by the
Company (but in no event (a) prior to the closing of the sale of the Proposed
Securities to other purchasers thereof or (b) less than fifteen (15) days after
a TW Investor shall have exercised its right to purchase Proposed
Securities).  Upon the expiration of such offering period, the Company will be
free to sell such Proposed Securities that TW Investors have not elected to
purchase during the sixty (60) days following such expiration on terms and
conditions no more favorable to the purchasers thereof than those offered to TW
Investors.
 
7.3.           Notwithstanding the foregoing, if at any time, the Company
intends to issue Proposed Securities to the public in a registered underwritten
public offering or an offering pursuant to Rule 144A or Regulation S under the
Securities Act, the Company shall give each TW Investor written notice of such
intention (including, to the extent possible, a copy of the prospectus included
in the registration statement filed in respect of such public offering or an
offering circular relating to such Rule 144A or Regulation S offering, as the
case may be) describing, to the extent then known, the anticipated amount of
Equity Securities, range of prices, timing and other material terms of such
offering.  The Company shall give such written notice no less than three (3)
business days prior to the commencement of the marketing efforts with respect to
such Rule 144A, Regulation S or registered public offering, which notice shall
constitute an offer to sell pro rata to each TW Investor an amount of Proposed
Securities as calculated pursuant to Section 7.1(b) (the “Designated
Securities”).  A TW Investor must exercise its respective purchase rights under
this Section 7.3 prior to the commencement of marketing efforts with respect to
such offering, which commencement shall not be earlier than three business days
following the delivery of written notice to the TW Investors of such offering,
by providing a binding indication of interest (which shall be subject to
customary conditions with respect to the offering, including the pricing of the
Proposed Securities) of such TW Investor to purchase the Designated Securities
within the range of prices and consistent with the other terms set forth in the
Company’s notice to it.  In the event the pricing of the offer of Proposed
Securities is not yet consummated, any binding indication of interest will
expire after the second trading day subsequent to the anticipated pricing date
set forth in the Company's notice.  If a TW Investor exercises its respective
purchase rights provided in this Section 7.3, the Company shall agree to sell to
such TW Investor, at the time of pricing of the offering of Proposed Securities,
the Designated Securities (as adjusted to reflect the actual size of such
offering when priced) at the same price as the Proposed Securities are offered
to the public or the purchasers, as the case may be.  Contemporaneously with the
execution of any underwriting agreement entered into between the Company and the
underwriters of an underwritten public offering or purchase agreement entered
into between the Company and the initial purchasers in a Rule 144A offering,
each such TW Investor shall enter into an instrument in form and substance
reasonably satisfactory to the Company acknowledging such TW Investor’s binding
obligation to purchase the Designated Securities to be acquired by it and
containing representations, warranties and agreements of such TW Investor that
are customary in private placement transactions that are necessary to
demonstrate the suitability of such TW Investor to participate in private
placement transactions.  The failure by any TW Investor to provide a binding
indication of interest with respect to a Rule 144A, Regulation S or registered
public offering of Proposed Securities shall constitute a waiver of the
preemptive rights only in respect of such offering.  If any TW Investor waives
its preemptive rights with respect to a public offering or Rule 144A or
Regulation S offering, the Company agrees to use reasonable best efforts to
allocate to such TW Investor, at such TW Investor's request, Proposed Securities
up to the amount of Designated Securities such TW Investor would be entitled to
purchase pursuant to its preemptive rights had they not been waived, on the same
terms as the other purchasers in such offering.
 
 
19

--------------------------------------------------------------------------------

 


7.4.           The exercise of the TW Investors’ rights under this Section 7 and
the obligations of the Company to issue Equity Securities to the TW Investors
pursuant to this Section 7 shall be subject to compliance with applicable Laws,
rules and regulations, including the federal securities laws and the rules and
regulations of The NASDAQ Stock Market LLC.
 
7.5.           The election by a TW Investor not to exercise its rights under
this Section 7 in any one instance shall not affect its right (other than in
respect of a reduction in its percentage holdings) as to any subsequent proposed
issuance.
 
8.             Securities Law Restrictions.  To the extent required by the TW
Subscription Agreement, the Parties acknowledge and agree that the TW Shares
(and any Class A Common Shares issued upon conversion of any Class B Common
Shares constituting TW Shares) shall bear restrictive legends substantially in
the forms set forth in the TW Subscription Agreement for so long as such Equity
Securities or holders thereof remain subject to the restrictions described in
this Agreement as set forth herein.
 
9.             Duration of Agreement.  This Agreement shall become effective,
binding and operative immediately, and shall terminate and become void and of no
further force and effect upon the earlier to occur of (i) the mutual agreement
of the Parties and (ii) the date on which the RSL Investors and the TW Investors
cease to beneficially own any Equity Securities; provided, that Sections 2, 9
and 10 (other than Section 10.15) shall survive any termination of this
Agreement.
 
 
20

--------------------------------------------------------------------------------

 


10.           Miscellaneous.
 
10.1.        Amendments.  This Agreement may be amended, modified or
supplemented only by a written instrument executed by each of the parties
hereto.
 
10.2.        Notices.  All notices, consents, requests, instructions, approvals
and other communications provided for in this Agreement shall be in writing and
shall be deemed validly given upon personal delivery or one day after being sent
by overnight courier service or on the date of transmission if sent by facsimile
(so long as for notices or other communications sent by facsimile, the
transmitting facsimile machine records electronic conformation of the due
transmission of the notice), at the following address or facsimile number, or at
such other address or facsimile number as a Party may designate to the other
parties:
 
(a)           if to the RSL Investors, at:
 
Ronald S. Lauder
767 Fifth Avenue, Suite 4200
New York, NY, 10153
Facsimile: (212) 572-4093
 
With a copy to (which shall not constitute notice):
 
Latham & Watkins LLP
885 Third Avenue
New York, NY 10022
Facsimile: (212) 751-4864
Attention:   Raymond Y. Lin
     Taurie M. Zeitzer
 
(b)           if to TW and Time Warner, to:
 
TW Media Holdings LLC
c/o Time Warner Inc.
One Time Warner Center
New York, NY 10019
Facsimile: 212-484-7167/212-484-7299
Attention:  General Counsel/Senior Vice President – Mergers and Acquisitions
 
with a copy to (which shall not constitute notice):
 
Willkie Farr & Gallagher LLP
 
787 Seventh Avenue
New York, NY 10019
Facsimile: (212) 728-8111
Attention:   Gregory B. Astrachan
     William H. Gump
 
 
21

--------------------------------------------------------------------------------

 


(c)            if to the Company, to:
 
Central European Media Enterprises Ltd.
c/o CME Development Corporation
81 Aldwych, London WC2B 4HN
United Kingdom
Facsimile: +44 20 7430 5403
Attention: General Counsel
 
with a copy to (which shall not constitute notice):
 
Dewey & LeBoeuf LLP
1301 Avenue of the Americas
New York, NY 10019
Facsimile: (212) 259-6333
Attention:   John J. Altorelli
     Jeffrey A. Potash
 
10.3.         Successors and Assigns.  This Agreement shall inure to the benefit
of the parties, and shall be binding upon the parties and their respective
successors, permitted assigns, heirs and legal representatives.
 
10.4.         No Third-Party Beneficiaries.  Nothing in this Agreement will
confer any rights upon any person that is not a Party or a successor or
permitted assignee of a Party to this Agreement.
 
10.5.         Descriptive Headings.  The headings of the articles, sections and
subsections of this Agreement are inserted for convenience of reference only and
shall not be deemed to constitute a part hereof or affect the interpretation
hereof.
 
10.6.         Applicable Law.  THIS AGREEMENT SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, AND THE RIGHTS OF THE PARTIES SHALL BE GOVERNED BY, THE LAWS OF
THE STATE OF NEW YORK WITHOUT REFERENCE TO THE PRINCIPLES OF CONFLICTS OF LAWS
(OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW).
 
10.7.         Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but all such
counterparts shall together constitute one and the same instrument.  This
Agreement, once executed by a Party, may be delivered to the other Parties
hereto by facsimile or electronic transmission of a copy of this Agreement
bearing the signature of the Party so delivering this Agreement.
 
10.8.        Entire Agreement.  This Agreement, together with the TW
Subscription Agreement, the Registration Rights Agreement, the TW Voting
Agreement and that certain letter agreement by and between Ronald S. Lauder and
TW dated as of March 22, 2009 (together with this Agreement, the TW Subscription
Agreement, the Registration Rights Agreement, the TW Voting Agreement, the
“Company Agreements”) contain the entire agreement of the parties with respect
to the subject matter hereof and supersede all other prior agreements,
understandings, statements, representations and warranties, oral or written,
express or implied, between the parties and their respective affiliates,
representatives and agents in respect of such subject matter.
 
 
22

--------------------------------------------------------------------------------

 


10.9.         TW Voting Agreement.  Subject to Section 6.1, in the event of any
inconsistency or conflict between this Agreement and the TW Voting Agreement
with respect to the voting of the TW Shares, each Party hereto agrees that the
TW Voting Agreement shall prevail to the extent of the inconsistency or
conflict.
 
10.10.       SUBMISSION TO JURISDICTION.  ANY LEGAL ACTION OR PROCEEDING WITH
RESPECT TO THIS AGREEMENT SHALL BE BROUGHT EXCLUSIVELY IN THE COURTS OF THE
STATE OF NEW YORK LOCATED IN NEW YORK COUNTY, NEW YORK OR OF THE UNITED STATES
OF AMERICA FOR THE SOUTHERN DISTRICT OF NEW YORK (EACH, A “NEW YORK COURT”),
AND, BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH PARTY HEREBY ACCEPTS FOR
ITSELF AND IN RESPECT OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE
EXCLUSIVE JURISDICTION OF THE AFORESAID COURTS AND APPELLATE COURTS FROM ANY
THEREOF.  EACH PARTY HERETO HEREBY IRREVOCABLY CONSENTS TO THE SERVICE OF
PROCESS OUT OF ANY OF THE AFOREMENTIONED COURTS IN ANY ACTION OR PROCEEDING BY
THE MAILING OF COPIES THEREOF TO SUCH PARTY BY REGISTERED OR CERTIFIED MAIL,
POSTAGE PREPAID, RETURN RECEIPT REQUESTED, TO SUCH PARTY AT ITS ADDRESS
SPECIFIED IN SECTION 10.2.  THE PARTIES HERETO HEREBY IRREVOCABLY WAIVE TRIAL BY
JURY, AND EACH OF THE PARTIES HEREBY IRREVOCABLY WAIVES ANY OBJECTION,
INCLUDING, WITHOUT LIMITATION, ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON
THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
BRINGING OF ANY SUCH ACTION OR PROCEEDING IN SUCH RESPECTIVE JURISDICTIONS.
 
10.11.       Severability.  Every term and provision of this Agreement is
intended to be severable.  If any term or provision hereof is illegal or invalid
for any reason whatsoever, such term or provision will be enforced to the
maximum extent permitted by law and, in any event, such illegality or invalidity
shall not affect the validity of the remainder of this Agreement.
 
10.12.       Further Assurances.  In connection with this Agreement and the
transactions contemplated hereby, each Investor shall execute and deliver any
additional documents and instruments and perform any additional acts that may be
necessary or appropriate to effectuate and perform the provisions of this
Agreement and such transactions.
 
10.13.       Tax Withholding.  The Company shall be entitled to require payment
in cash or deduction from other compensation payable to any Investor of any sums
required by Federal, state or local tax law to be withheld with respect to the
issuance, vesting, exercise, repurchase or cancellation of, or with respect to
any distribution in respect of, any Class B Common Shares, Class A Common Shares
or other equity securities of the Company.
 
 
23

--------------------------------------------------------------------------------

 


10.14.      Pricing Procedure.  The “Fair Market Value” of any non-cash
consideration offered or received in connection with a Transfer under Section 4
as of any given date shall be determined as follows:
 
(a)           If such security is listed on any established stock exchange or a
national market system (other than The Pink Sheets), its Fair Market Value shall
be the closing sales price of such security (or the closing bid, if no sales
were reported) as quoted on such exchange or system on the date of
determination, as reported in The Wall Street Journal or such other source as
the Offering Investor deems reliable;
 
(b)           If such security is regularly quoted by a recognized securities
dealer but its selling price is not reported, its Fair Market Value shall be the
mean between the high bid and low asked prices for such security on the day of
determination; or
 
(c)           In the absence of an established market for such security or other
asset, its Fair Market Value shall be the price at which such security or asset
would be sold in a current, arms-length transaction between a willing buyer and
willing seller, as determined by an independent internationally recognized
investment bank using customary valuation methods and procedures.      
 
10.15.      Representations and Warranties.
 
(a)           Each Party hereto represents and warrants to each other Party
that, as of the date hereof: (i) such Party that is not a natural person is duly
organized, validly existing and in good standing under the jurisdiction of its
formation or organization, (ii) such Party has all requisite power and authority
to enter into and to perform its obligations under this Agreement and the TW
Voting Agreement and to consummate the transactions contemplated hereby and
thereby, (iii) this Agreement and the TW Voting Agreement has been duly executed
and delivered by such Party and constitutes a valid and binding obligation of
such Party, enforceable against such Party in accordance with its terms, except
as such enforceability may be limited by (A) applicable bankruptcy, insolvency,
moratorium, reorganization, fraudulent conveyance or similar Laws in effect
which affect the enforcement of creditor’s rights generally or (B) general
principles of equity, whether considered in a proceeding at Law or in equity and
(iv) the execution and delivery by such Party of this Agreement and the TW
Voting Agreement nor the performance by such Party of any of its obligations
hereunder or thereunder, nor the consummation of the transactions contemplated
hereby or thereby, will violate, conflict with, result in a breach, or
constitute a default (with or without notice or lapse of time or both) under,
give to others any rights of consent, termination, amendment, acceleration or
cancellation of, (A) any provision of the governing documents of such Party that
is not a natural person, (B) any trust agreement, loan or credit agreement,
note, bond, mortgage, indenture, lease, license or other agreement, contract,
instrument, permit or concession to which such Party or any of its Affiliates is
a party or (C) any Law applicable to such Party or its Affiliates.
 
(b)           Ronald S. Lauder hereby represents and warrants to TW that, as of
the date hereof, (i) Ronald S. Lauder beneficially owns all of the equity
interests in each of RSL Savannah, RSL CME LP and RSL CME GP and (ii) other than
the RSL Excluded Shares, 2,961,205 Class B Common Shares are the only securities
of the Company beneficially owned by Ronald S. Lauder.
 
 
24

--------------------------------------------------------------------------------

 


10.16.      Specific Performance.  The Parties agree that irreparable damage
would occur in the event that any of the provisions this Agreement were not
performed in accordance with their specific terms of were otherwise
breached.  It is accordingly agreed that the Parties shall be entitled to, in
addition to the other remedies provided herein, specific performance of this
Agreement and to enforce specifically the terms and provisions of this Agreement
in any New York Court in addition to the other remedies to which such Parties
are entitled.
 
10.17.       Construction.  Whenever the context requires, the gender of all
words used in this Agreement includes the masculine, feminine, and neuter.  All
references to Articles and Sections refer to articles and sections of this
Agreement, and all references to Exhibits and Schedules are to exhibits and
schedules attached hereto, each of which is made a part hereof for all
purposes.  Where any provision in this Agreement refers to action to be taken by
any Person, or which such Person is prohibited from taking, such provision will
be applicable whether such action is taken directly or indirectly by such
Person, including actions taken by or on behalf of any Affiliate of such
Person.  Where any provision of this Agreement refers to a “Transfer of Class B
Common Shares” or a “Transfer of Equity Securities”, such provision shall also
refer to a Transfer of an interest in any Person that holds, directly or
indirectly, an interest in such underlying Class B Common Shares or Equity
Securities.  All accounting terms used herein and not otherwise defined herein
will have the meanings accorded them in accordance with U.S. generally accepted
accounting principles and, except as expressly provided herein, all accounting
determinations will be made in accordance with such accounting principles in
effect from time to time.  Unless the context otherwise requires: (i) a
reference to a document includes all amendments or supplements to, or
replacements or novations of, that document, (ii) the use of the term
“including” means “including, without limitation”, (iii) the word “or” shall be
disjunctive but not exclusive, (iv) unless expressly provided otherwise, the
measure of a period of one month or year for purposes of this Agreement shall be
that date of the following month or year corresponding to the starting date;
provided, that if no corresponding date exists, the measure shall be that date
of the following month or year corresponding to the next day following the
starting date (for example, one month following February 18 is March 18, and one
month following March 31 is May 1) (v) a reference to a statute, regulations,
proclamation, ordinance or by-law includes all statutes, regulations,
proclamation, ordinances or by-laws amending, consolidating or replacing it,
whether passed by the same or another Governmental Authority with legal power to
do so, and a reference to a statute includes all regulations, proclamations,
ordinances and by-laws issued under the statute, (vi) a reference to a successor
entity includes any successor entity, whether by way of merger, amalgamation,
consolidation or other business combination and (vii) calculations based on
“beneficial ownership” shall be determined in accordance with Rule 13d-3 under
the Securities Exchange Act of 1934, as in effect on the date hereof.  The
language used in this Agreement shall be deemed to be the language chosen by the
Parties to express their mutual intent, and no rule of strict construction shall
be applied against any Party.
 
[SIGNATURE PAGE FOLLOWS]
 
 
25

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties have caused this Agreement to be executed and
delivered by their respective officers hereunto duly authorized as of the date
first above written.
 

 
RSL SAVANNAH LLC
     
By:
     
Name: Ronald S. Lauder
   
Title: Sole Member
             
RSL INVESTMENT LLC
     
By:
     
Name: Ronald S. Lauder
   
Title: Sole Member and President
             
RSL INVESTMENTS CORPORATION
     
By:
     
Name: Ronald S. Lauder
   
Title: Chairman
             
Ronald S. Lauder

 


Signature Page to Investor Rights Agreement


 

--------------------------------------------------------------------------------

 


 
CENTRAL EUROPEAN MEDIA ENTERPRISES LTD.
     
By:
     
Name:
   
Title:

 
 
Signature Page to Investor Rights Agreement
 
 

--------------------------------------------------------------------------------

 
 

 
TW MEDIA HOLDINGS LLC
     
By:
     
Name:
   
Title:

 
 
Signature Page to Investor Rights Agreement
 
 

--------------------------------------------------------------------------------

 


EXHIBIT A
 
Form of Joinder Agreement
 
This JOINDER AGREEMENT (this “Joinder”) to that certain Investor Rights
Agreement, dated as of [•], 2009 (the “Investor Rights Agreement”), by and among
Central European Media Enterprises Ltd., a Bermuda company (the “Company”),
Ronald S. Lauder, RSL Savannah LLC, a Delaware limited liability company (“RSL
Savannah”), RSL Investment LLC, a Delaware limited liability company (“RSL CME
GP”), RSL Investments Corporation, a Delaware corporation (“RSL CME LP” and,
together with Ronald S. Lauder, RSL Savannah, RSL CME GP and the RSL Permitted
Transferees (as defined herein), the “RSL Investors”), TW Media Holdings LLC, a
Delaware limited liability company (“TW” and, together with the TW Permitted
Transferees (as defined therein), the “TW Investors”), and any parties to the
Investor Rights Agreement who agree to be bound by the terms of the Investor
Rights Agreement, is made and entered into as of [•] by [•]
(“Holder”).  Capitalized terms used but not otherwise defined herein shall have
the meanings ascribed to them in the Investor Rights Agreement.
 
WHEREAS, Holder has acquired certain Equity Securities of the Company, and as a
condition to acquiring such Equity Securities, the Investor Rights Agreement and
the Company require Holder, as a holder of Equity Securities, to become a Party
to the Investor Rights Agreement, and Holder agrees to do so in accordance with
the terms hereof.
 
NOW, THEREFORE, in consideration of the foregoing, and the mutual agreements set
forth herein and other good and valuable consideration, the receipt and adequacy
of which is hereby acknowledged, the Parties hereto, intending to be legally
bound, hereby agree as follows:
 
(a)
Agreement to be Bound.  Holder hereby agrees that upon execution of this
Joinder, that Holder shall become a Party to the Investor Rights Agreement and
shall be fully bound by, and subject to, all of the covenants, terms and
conditions of the Investor Rights Agreement, as if Holder had signed the
Investor Rights Agreement and been an original party thereto.  Holder agrees
that [he/she/it] shall be [an “RSL][a “TW] Investor” for all purposes under the
Investor Rights Agreement.

 
(b)
Representations and Warranties.  Holder hereby represents and warrants as
follows: (i) Holder has all requisite power and authority to enter into this
Joinder and to carry out his, her or its obligations hereunder; (ii) this
Joinder has been duly executed by Holder, and constitutes a valid and binding
obligation enforceable against Holder in accordance with its terms; and (iii)
Holder has received a copy of the Investor Rights Agreement and any and all
other information and materials that Holder deems reasonably necessary or
appropriate to enable Holder to make an informed decision concerning the
transactions contemplated by the Investor Rights Agreement.

 
(c)
Successors and Assigns.  This Joinder shall bind and inure to the benefit of and
be enforceable by the Company and its successors and assigns and Holder and any
subsequent holder of Equity Securities, and the respective successors and
assigns of each of them, for so long as they hold Equity Securities.

 
 

--------------------------------------------------------------------------------

 


(d)
Counterparts.  This Joinder may be executed in any number of counterparts, each
of which shall be deemed an original, but all such counterparts shall together
constitute one and the same instrument.  This Joinder may be delivered to the
other parties hereto by facsimile transmission bearing the signature of the
party so delivering this Joinder.

 
(e)
Applicable Law.  THIS JOINDER SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE
WITH, AND THE RIGHTS OF THE PARTIES SHALL BE GOVERNED BY, THE LAWS OF THE STATE
OF NEW YORK WITHOUT REFERENCE TO THE PRINCIPLES OF CONFLICTS OF LAWS (OTHER THAN
SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW).

 
**********************************
 
IN WITNESS WHEREOF, the parties have caused this Joinder to be executed and
delivered by their respective officers hereunto duly authorized as of the date
first above written.
 

 
Holder
         
By:
     
Name:
   
Title:

 
 
2

--------------------------------------------------------------------------------

 


Exhibit B
 
FORM OF VOTING DEED
 
 

--------------------------------------------------------------------------------

 


IRREVOCABLE VOTING DEED AND
CORPORATE REPRESENTATIVE APPOINTMENT
 
This IRREVOCABLE VOTING DEED AND CORPORATE REPRESENTATIVE APPOINTMENT (this
“Deed”) is made on [•], 2009, by and among (1) RSL Savannah LLC, a Delaware
limited liability company (“RSL Savannah”) (RSL Savannah together with all RSL
Permitted Transferees (including Ronald S. Lauder (“RSL”)) and their respective
successors, permitted assigns, heirs and legal representatives are herein
referred to as the “RSL Investors”), (2) TW Media Holdings LLC, a Delaware
limited liability company (“TW”) (TW together with all TW Permitted Transferees
and their respective successors, permitted assigns, heirs and legal
representatives are herein referred to as the “TW Investors”) and (3) Central
European Media Enterprises Ltd., a Bermuda company (the “Company”).  Each
capitalized term used but not otherwise defined herein shall have the meaning
ascribed to such term in the Investor Rights Agreement, dated as of the date
hereof, by and among RSL, RSL Savannah, RSL Investment LLC, a Delaware limited
liability company, RSL Investments Corporation, a Delaware corporation, TW, the
Company and the other parties set forth therein (as such may amended, modified,
or supplemented from time to time, the “Investor Rights Agreement”).
 
Recitals.
 
WHEREAS, the Company and TW are parties to the TW Subscription Agreement, dated
as of March 22, 2009, pursuant to which the Company has, at the same time as
entering into this Deed, issued to TW four million five hundred thousand
(4,500,000) Class B Common Shares (the “TW Class B Common Shares”) and fourteen
million five hundred thousand (14,500,000) Class A Common Shares (the “TW Class
A Common Shares” and, together with the TW Class B Common Shares, the “TW
Shares”), on the terms and conditions set forth in the TW Subscription
Agreement;
 
WHEREAS, RSL is the sole member of RSL Savannah LLC;
 

WHEREAS, TW hereby agrees that RSL Savannah or such other Permitted Holder (as
defined below) as RSL Savannah may from time to time nominate for such purpose
(the “Voting Rights Holder”) shall have the exclusive right, and RSL Savannah
hereby accepts such right, on the terms and conditions set forth herein, to
exercise the power to vote, except in connection with any action, vote or
consent to be taken or given in respect of the exclusions to the appointment
described in Section 4 below, (a) any and all TW Shares owned by the TW
Investors, (b) any and all Class A Common Shares, Class B Common Shares or any
other Equity Securities owned by the TW Investors that any TW Investor may
acquire hereafter and (c) any Equity Securities owned by the TW Investors issued
or issuable in exchange for or with respect to or otherwise deriving from any
such TW Shares, Class A Common Shares, Class B Common Shares or such other
Equity Securities, whether (i) by way of dividend, split, subdivision,
conversion or consolidation of shares or (ii) in connection with a
reclassification, recapitalization, amalgamation, merger, consolidation, going
private, tender offer, change of control, other reorganization or similar
transaction, and in each case in clauses (a) through (c) above, whether owned
beneficially or of record, after the date hereof (including, without limitation,
all Class A Common Shares and/or Class B Common Shares Transferred to any TW
Investor by an RSL Investor or an Affiliate thereof) (collectively, the “Subject
Shares”);
 
 

--------------------------------------------------------------------------------

 


WHEREAS, in connection therewith, the parties hereto desire to enter into this
Deed to provide for certain matters with respect to voting of the Subject
Shares; and
 
WHEREAS, TW hereby agrees and acknowledges that the entry by it into this Deed,
on the terms and conditions set forth herein, is a condition to the entry by the
Company into the TW Subscription Agreement.
 
NOW, THEREFORE, in consideration of the foregoing, and the mutual agreements set
forth herein and other good and valuable consideration, the receipt and adequacy
of which are hereby acknowledged, the parties hereto, intending to be legally
bound, hereby agree as follows:
 
1.           Right to Vote the Subject Shares.  Effective as of the Closing
Date, each TW Investor hereby irrevocably agrees in relation to the Subject
Shares that the Voting Rights Holder shall be entitled to exercise, in its
absolute discretion and to the exclusion of the TW Investors in respect of the
Subject Shares, all the voting rights of each of the TW Investors with respect
to the Subject Shares  (the “TW Voting Rights”) until such time as this Deed
terminates in accordance with its terms; provided, however, that the TW Voting
Rights with respect to the Subject Shares shall remain with the TW Investors in
connection with any action, vote or consent to be taken or given in respect of
the exclusions to the appointment described in Section 4 below (only to the
extent of such exclusion and only in respect of the Subject Shares).  The Voting
Rights Holder shall take any and all steps that it deems reasonably necessary in
order to carry out its appointment hereunder and TW hereby agrees to take, and
agrees to procure that each TW Investor takes, upon the request of the Voting
Rights Holder, such further action and to execute and to cause to be executed
such other instruments as necessary to effectuate the intent of this Deed.  TW
hereby irrevocably undertakes, to the Voting Rights Holder and the Company, and
agrees to procure that each TW Investor undertakes to the Voting Rights Holder
and the Company, not to appoint any Person (other than a Voting Rights Holder)
as its representative, proxy or attorney to attend any general meeting of the
Company or to sign any written resolution of shareholders of the Company or
otherwise to exercise any of the TW Voting Rights except, with respect to the
Subject Shares only, in connection with any action, vote or consent to be taken
or given in respect of the exclusions to the appointment described in Section 4
below (only to the extent of such exclusion and only in respect of the Subject
Shares).  Prior to the Transfer of any Subject Shares, to the fullest extent
permitted by applicable Law in the case of any Involuntary Transfer, TW shall
cause any TW Permitted Transferee of any Subject Shares, as a condition of its
receipt of the Subject Shares, to execute a joinder to this Deed in the form
attached hereto as Exhibit A, whereby such transferee agrees to be bound by this
Deed, and to be treated as, and be entitled to the benefits of, and subject to
the obligations and restrictions applicable to, TW and a TW Investor for all
purposes of this Deed.  The Company shall be entitled to refuse to (i) register
any Transfer of any Subject Shares if the relevant recipient has not executed
such a joinder to this Deed and (ii) recognize any vote not in accordance with
the terms of this Deed.
 
 
2

--------------------------------------------------------------------------------

 


2.           Irrevocable Appointment of Representative.  Effective as of the
Closing Date, as security for their respective obligations hereunder, and
subject to the provisions of Section 5 herein, each TW Investor hereby
irrevocably (to the fullest extent permitted by Bermuda Law) constitutes and
appoints (and will procure that each registered holder from time to time of any
of the Subject Shares will constitute and appoint), except in connection with
any action, vote or consent to be taken or given in respect of the exclusions to
the appointment described in Section 4 below (only to the extent of such
exclusion), the Voting Rights Holder’s designee (which designee shall be a
Person set forth on Schedule B hereto) as the true and lawful corporate
representative of each TW Investor (the “Representative”), to the fullest extent
of each such Person’s voting rights with respect to the Subject Shares held by
them, until such time as this Deed terminates in accordance with its terms.  It
is acknowledged that the appointment of the Representative under this Deed takes
effect as a corporate representative appointment for the purposes of the
Bye-laws of the Company.
 
3.           Power to Appoint Proxy.  Effective as of the Closing Date, and
subject to Section 5 below, each TW Investor hereby irrevocably authorizes the
Voting Rights Holder to appoint from time to time on its behalf any of the
Persons set forth on Schedule B hereto as its true and lawful proxy that shall
be deemed to be coupled with a proprietary interest of the Voting Rights Holder
(the “Proxies”), to exercise the TW Voting Rights, except in connection with any
action, vote or consent to be taken or given in respect of the exclusions to the
appointment described in Section 4 below (only to the extent of such
exclusion).  Such power shall continue until such time as this Deed terminates
in accordance with its terms.  As further security for their respective
obligations hereunder each TW Investor hereby constitutes and appoints (and will
procure that each registered holder from time to time of any of the relevant
Subject Shares will constitute and appoint) the Voting Rights Holder as its
lawful attorney in fact with power to appoint and execute proxies to vote on its
behalf at any general meeting of the Company in respect of any and all Subject
Shares owned by it from time to time and to sign any shareholder resolutions in
lieu of a meeting and any other consents or waivers in relation to any or all
such Subject Shares and to sign and give any required notices of the
appointments under this Deed, except in connection with any action, vote or
consent to be taken or given in respect of the exclusions to the appointment
described in Section 4 below.
 
4.           Exclusions to the Appointments.  The rights to vote 50% of the TW
Class A Common Shares and 50% of the TW Class B Common Shares (and 50% of all
Equity Securities owned by the TW Investors issued or issuable in exchange for
or with respect to or otherwise deriving from the TW Class A Common Shares and
the TW Class B Common Shares, respectively, whether (i) by way of dividend,
split, subdivision, conversion or consolidation of shares or (ii) in connection
with a reclassification, recapitalization, merger, consolidation, going private,
tender offer, amalgamation, change of control, other reorganization or similar
transaction) and any other Class A Common Shares acquired by a TW Investor after
the date hereof (collectively, the “TW Excluded Shares”) and the appointment of
the Representative and the Proxies related to the TW Excluded Shares pursuant to
this Deed shall not apply to any action, vote or consent to be taken or given by
any TW Investor in respect of any Change of Control Transaction.  For the
avoidance of doubt, the Voting Rights Holder shall have the sole right to vote,
and the Proxies will apply to, with respect to a Change of Control Transaction,
any Class B Common Shares that were Transferred to any TW Investor by any RSL
Investor pursuant to the Investor Rights Agreement.  The rights to vote the
Subject Shares and the appointment of the Representative and the Proxies related
to the Subject Shares pursuant to this Deed shall not apply to any action, vote
or consent to be taken or given by any TW Investor in respect of any actions of
the Company described in Section 6.2(a) of the Investor Rights Agreement.  The
voting of the Subject Shares pursuant to this Deed, shall be subject to the
obligations of the RSL Investors set forth in Section 6.1 of the Investor Rights
Agreement.
 
 
3

--------------------------------------------------------------------------------

 


5.             Provisions applying to the Voting Rights Holder.
 
5.1           The Voting Rights Holder shall at all times be a “Permitted
Holder.”  For the purposes of this Deed, a “Permitted Holder” means (a) RSL
Savannah, (b) RSL and (c) any Person in the same Group as RSL for so long as
such Person remains in the same Group as RSL, provided that such Person is also
a “Permitted Holder” under each of the agreements set forth on Schedule A hereto
(as such term is defined therein).
 
5.2           RSL Savannah hereby warrants and represents to the other parties
hereto that RSL Savannah is, on the date hereof, a Permitted Holder.
 
5.3           RSL Savannah hereby undertakes to procure that at all times the TW
Voting Rights are exercised by or on the instructions of a Permitted Holder.
 
5.4           Each of RSL and the Voting Rights Holder shall jointly and
severally indemnify and hold harmless the TW Investors against any and all
losses, liabilities, damages and expenses (including all reasonable costs and
expenses related thereto or incurred in enforcing this Section 5.4) suffered or
sustained by the TW Investors arising from claims asserted by any Person with
respect to the exercise of the TW Voting Rights by the Voting Rights Holder;
provided, however, that under no circumstances shall RSL or the Voting Rights
Holder have any obligation to indemnify or hold harmless the TW Investors for
any losses, liabilities, damages or expenses arising from (x) any claims
asserted by the TW Investors or any of their Affiliates or (y) the exercise of
the TW Voting Rights by any Person (including the TW Investors) other than the
Voting Rights Holder; provided, further, that the provisions of clauses (x) and
(y) above shall not limit any right of the TW Investors to make a claim for a
breach of this Deed or otherwise enforce the terms of this Deed.
 
6.           Representations and Warranties.  Each TW Investor hereby severally
represents and warrants to the Voting Rights Holder and the Company solely in
respect of the Subject Shares held by it as follows:
 
6.1           Ownership of Subject Shares.  The Voting Rights Holder has sole
voting power and sole power to issue instructions with respect to the Subject
Shares except in connection with any action, vote or consent to be taken or
given in respect of the exclusions to the appointment described in Section 4
(only to the extent of such exclusion).
 
6.2           Power; Binding Agreement.  It has all requisite power and
authority to enter into and perform all of its obligations under this Deed.  The
execution, delivery and performance of this Deed by it shall not violate any
agreement to which it is a party, including, without limitation, any voting
agreement, proxy arrangement, pledge agreement, shareholders agreement, voting
trust or trust agreement.  This Deed has been duly and validly executed and
delivered by it and constitutes a legally valid and binding obligation of it,
enforceable against it in accordance with its terms.  There is no beneficiary or
holder of a voting trust certificate or other interest of any trust of which it
is a trustee whose consent is required for the execution and delivery of this
Deed or the compliance by it with the terms hereof.
 
6.3           No Conflicts. Neither the execution and delivery of this Deed by
it, nor the compliance by it, with any of the provisions hereof shall (a)
conflict with or violate any agreement, Law, rule, regulation, order, judgment
or decision or other instrument binding upon it, or any of its properties or
assets, nor require any consent, notification, regulatory filing or approval
which has not been obtained, (b) result in any violation or breach of, or
constitute (with or without due notice or lapse of time or both) a default (or
give to any third party a right of termination, cancellation, material
modification or acceleration) under any of the terms, conditions or provisions
of any note, bond, mortgage, indenture, contract, agreement, lease, license,
permit, franchise or other instrument or obligation to which it is a party or by
which it or any of its properties or assets, as the case may be, may be bound or
affected, or (c) conflict with, or result in any breach of, any organizational
documents applicable to it.
 
 
4

--------------------------------------------------------------------------------

 


7.             Specific Performance.  Each TW Investor hereby severally
acknowledges and agrees that damages would be an inadequate remedy for any
breach of the provisions of this Deed and agrees that the obligations of a TW
Investor shall be specifically enforceable by (a) the Voting Rights Holder and
(b) the Company, and that the Voting Rights Holder and the Company shall each be
entitled to seek injunctive or other equitable relief upon a breach by a TW
Investor without the necessity or obligation to prove actual damages.  This
provision is without prejudice to any other rights the Voting Rights Holder may
have against a TW Investor whether pursuant to this Deed, applicable Law or
otherwise.
 
8.             Term.
 
8.1           Subject to Section 8.2 hereof, this Deed (and the appointments and
Proxies hereunder) shall terminate and be of no further force and effect on the
date that is the later of (a) [•], 2013 and (b) the date that there are no
longer any Class B Common Shares outstanding.  Notwithstanding the foregoing,
but subject to Section 8.2 hereof, at anytime after [•], 2013, TW may elect to
terminate this Deed (and the appointments and Proxies hereunder).  Upon
termination of this Deed, 50% of the TW Class B Common Shares held by the TW
Investors and their Affiliates thereof (and any Class B Common Shares owned by
any TW Investor issued or issuable in exchange for or with respect to or
otherwise deriving from such TW Class B Common Shares, whether (i) by way of
dividend, split, subdivision, conversion or consolidation of shares or (ii) in
connection with a reclassification, recapitalization, amalgamation, merger,
consolidation, going private, tender offer, change of control, other
reorganization or similar transaction)), including without limitation all Class
B Common Shares Transferred to any TW Investor or Affiliate thereof by an RSL
Investor or any Affiliate thereof, shall automatically and without the need of
any further action on the part of the holder of such Class B Common Shares,
convert to Class A Common Shares and the Company hereby agrees that such event
will be treated as an automatic election by such Person to convert such Class B
Common Shares into Class A Common Shares under Section 3(4) of the Company’s
Bye-laws and that, upon any such deemed election, the Company shall amend its
register of shares to reflect that conversion.
 
8.2           Notwithstanding any other provision to the contrary, this Deed
(and the appointments and Proxies hereunder) shall not terminate prior to the
date that is the latest maturity date of the outstanding indebtedness of the
Company as in effect as of the Effective Date (or the earlier repayment thereof
(without giving effect to any extension thereof or amendment thereto)), as set
forth on Schedule A hereto or, if earlier, on such date that the ownership of
the Subject Shares by the TW Investors would not result in a default, a
“Fundamental Change” or the making of a “Change of Control Offer” as such terms
are defined in the documents evidencing the outstanding indebtedness of the
Company as in effect as of the Effective Date, as set forth on Schedule A
hereto, under such indebtedness.
 
 
5

--------------------------------------------------------------------------------

 


9.             Legend.
 
9.1           Subject to Section 9.2, the Parties acknowledge and agree that the
Subject Shares shall bear a restrictive legend in substantially the following
form:
 
THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO THE RESTRICTIONS
CONTAINED IN AN IRREVOCABLE VOTING DEED AND CORPORATE REPRESENTATIVE
APPOINTMENT, DATED AS OF [•], 2009, BY AND AMONG THE COMPANY, RSL SAVANNAH LLC,
RONALD S. LAUDER AND TW MEDIA HOLDINGS LLC, AS MODIFIED OR SUPPLEMENTED FROM
TIME TO TIME (A COPY OF WHICH IS ON FILE WITH THE SECRETARY OF THE COMPANY).
 
9.2           The legend set forth above shall be removed and the Company shall
issue a certificate without such legend to the holder of any such Subject Shares
upon the earlier of (i) the termination of this Deed in accordance with Section
8 hereof or (ii) such time as such shares (or the holder thereof) shall no
longer be subject to the terms of this Deed.  
 
10.           Miscellaneous.
 
10.1         Amendments.  This Deed may be amended, modified or supplemented
only by a written instrument executed by each of the parties hereto.
 
10.2          Notices.  All notices, consents, requests, instructions, approvals
and other communications provided for in this Deed shall be in writing and shall
be deemed validly given upon personal delivery or one day after being sent by
overnight courier service or on the date of transmission if sent by facsimile
(so long as for notices or other communications sent by facsimile, the
transmitting facsimile machine records electronic conformation of the due
transmission of the notice), at the following address or facsimile number, or at
such other address or facsimile number as a party may designate to the other
parties:
 
(a)           if to RSL Savannah, to:
 
Ronald S. Lauder
767 Fifth Avenue, Suite 4200
New York, New York, 10153
Facsimile:                                           (212) 572-4093
 
with a copy to (which shall not constitute notice):
 
Latham & Watkins LLP
885 Third Avenue
New York, New York 10022
Facsimile:                                           (212) 751-4864
Attention:                                          Raymond Y. Lin
    Taurie M. Zeitzer
 
 
6

--------------------------------------------------------------------------------

 


(b)           if to TW, to:
 
TW Media Holdings LLC
c/o Time Warner Inc.
One Time Warner Center
New York, NY 10019
Facsimile: 212-484-7167
Attention:  General Counsel
Facsimile: 212-484-7299
Attention: Senior Vice President – Mergers and Acquisitions
 
with a copy to (which shall not constitute notice):
 
Willkie Farr & Gallagher LLP
787 Seventh Avenue
New York, New York 10019
Facsimile: (212) 728-8111
Attention:                                         William H. Gump
   Gregory B. Astrachan
 
(c)           if to the Company, to:
 
Central European Media Enterprises Ltd.
c/o CME Development Corporation
81 Aldwych, London WC2B 4HN
United Kingdom
Facsimile:                                           +44 20 7430 5403
Attention:                                          General Counsel
 
with a copy to (which shall not constitute notice):
 
Dewey & LeBoeuf LLP
1301 Avenue of the Americas
New York, New York 10019
Attention:                                         John J. Altorelli
   Jeffrey A. Potash
Facsimile:                                          (212) 259-6333
 
10.3           Successors and Assigns.  This Deed shall inure to the benefit of
the parties, and shall be binding upon the parties and their respective
successors, permitted assigns, heirs and legal representatives.
 
 
7

--------------------------------------------------------------------------------

 


10.4           Third Party Beneficiaries.  The parties hereto agree that nothing
herein expressed or implied is intended to confer upon or give any rights or
remedies to any other person under or by reason of this Deed.
 
10.5           Descriptive Headings.  The headings of the articles, sections and
subsections of this Deed are inserted for convenience of reference only and
shall not be deemed to constitute a part hereof or affect the interpretation
hereof.
 
10.6           Applicable Law.  THIS DEED SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, AND THE RIGHTS AND RELATIONSHIP HEREUNDER OF THE PARTIES SHALL
BE GOVERNED BY, THE LAWS OF BERMUDA WITHOUT REFERENCE TO THE PRINCIPLES OF
CONFLICTS OF LAWS.
 
10.7           Counterparts.  This Deed may be executed in any number of
counterparts, each of which shall be deemed an original, but all such
counterparts shall together constitute one and the same instrument.  This Deed,
once executed by a party, may be delivered to the other parties hereto by
facsimile or electronic transmission of a copy of this Deed bearing the
signature of the party so delivering this Deed.
 
10.8           Entire Agreement.  This Deed, together with the Investor Rights
Agreement, the TW Subscription Agreement, the Registration Rights Agreement and
that certain letter agreement by and between Ronald S. Lauder and TW dated as of
March 22, 2009, contain the entire agreement of the parties with respect to the
subject matter hereof and supersede all other prior agreements, understandings,
statements, representations and warranties, oral or written, express or implied,
between the parties and their respective affiliates, representatives and agents
in respect of such subject matter.
 
10.9           SUBMISSION TO JURISDICTION.  ANY LEGAL ACTION OR PROCEEDING WITH
RESPECT TO THIS DEED SHALL BE BROUGHT EXCLUSIVELY IN THE COURTS OF THE STATE OF
NEW YORK LOCATED IN NEW YORK COUNTY, NEW YORK OR OF THE UNITED STATES OF AMERICA
FOR THE SOUTHERN DISTRICT OF NEW YORK (EACH, A “NEW YORK COURT”), AND, BY
EXECUTION AND DELIVERY OF THIS DEED, EACH PARTY HEREBY ACCEPTS FOR ITSELF AND IN
RESPECT OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE EXCLUSIVE
JURISDICTION OF THE AFORESAID COURTS AND APPELLATE COURTS FROM ANY
THEREOF.  EACH PARTY HERETO HEREBY IRREVOCABLY CONSENTS TO THE SERVICE OF
PROCESS OUT OF ANY OF THE AFOREMENTIONED COURTS IN ANY ACTION OR PROCEEDING BY
THE MAILING OF COPIES THEREOF TO SUCH PARTY BY REGISTERED OR CERTIFIED MAIL,
POSTAGE PREPAID, RETURN RECEIPT REQUESTED, TO SUCH PARTY AT ITS ADDRESS
SPECIFIED IN SECTION 10.2.  THE PARTIES HERETO HEREBY IRREVOCABLY WAIVE TRIAL BY
JURY, AND EACH OF THE PARTIES HEREBY IRREVOCABLY WAIVES ANY OBJECTION,
INCLUDING, WITHOUT LIMITATION, ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON
THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
BRINGING OF ANY SUCH ACTION OR PROCEEDING IN SUCH RESPECTIVE JURISDICTIONS.
 
 
8

--------------------------------------------------------------------------------

 


10.10                      Severability.  Every term and provision of this Deed
is intended to be severable.  If any term or provision hereof is illegal or
invalid for any reason whatsoever, such term or provision will be enforced to
the maximum extent permitted by Law and, in any event, such illegality or
invalidity shall not affect the validity of the remainder of this Deed.  For the
avoidance of doubt, in the event that an appointment in the capacity as a proxy
or a corporate representative, as the case may be, is deemed unlawful or
invalid, the parties hereto agree that the appointment shall be deemed to be in
the capacity that was not deemed unlawful or invalid, and any and all actions
previously taken, or taken thereafter, shall be deemed to have been taken, and
will be taken, in such other capacity.
 
10.11                      Further Assurances.  In connection with this Deed and
the transactions contemplated hereby, each party shall execute and deliver any
additional documents and instruments and perform any additional acts that may be
necessary, helpful or appropriate to effectuate and perform the provisions of
this Deed and such transactions.
 
 
9

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties have caused this Deed to be executed and
delivered by their respective officers hereunto duly authorized as of the date
first above written.
 


 

 
RSL SAVANNAH LLC
       
By:
     
Name: Ronald S. Lauder
   
Title: Sole Member
           
Ronald S. Lauder (for purposes of Section 5.4 only)

 
 
Signature Page to Irrevocable Voting Deed and Corporate Representative
Appointment
 
 

--------------------------------------------------------------------------------

 
 

 
TW MEDIA HOLDINGS LLC
     
By:
     
Name:
   
Title:

 
 
Signature Page to Irrevocable Voting Deed and Corporate Representative
Appointment
 
 

--------------------------------------------------------------------------------

 
 

 
CENTRAL EUROPEAN MEDIA ENTERPRISES LTD.
       
By:
     
Name:
   
Title:

 
 
Signature Page to Irrevocable Voting Deed and Corporate Representative
Appointment
 
 

--------------------------------------------------------------------------------

 


EXHIBIT A
 
This JOINDER AGREEMENT (this “Joinder”) to that certain Irrevocable Voting Deed
and Corporate Representative Appointment, dated as of [•], 2009 (the “Deed”), by
and among (1) RSL Savannah LLC, a Delaware limited liability company (“RSL
Savannah”) (RSL Savannah together with all RSL Permitted Transferees (including
Ronald S. Lauder (“RSL”)) and their respective successors, permitted assigns,
heirs and legal representatives are herein referred to as the “RSL Investors”),
(2) TW Media Holdings LLC, a Delaware limited liability company (“TW”) (TW
together with all TW Permitted Transferees and their respective successors,
permitted assigns, heirs and legal representatives are herein referred to as the
“TW Investors”) and (3) Central European Media Enterprises Ltd., a Bermuda
company (the “Company”), and any parties to the Deed who agree to be bound by
the terms of the Deed, is made and entered into as of [•] by [•]
(“Holder”).  Capitalized terms used but not otherwise defined herein shall have
the meanings ascribed to them in the Deed.
 
WHEREAS, Holder has acquired certain Subject Shares, and as a condition to
acquiring such Subject Shares, the Deed requires Holder, as a holder of Subject
Shares, to become a party to the Deed, and Holder agrees to do so in accordance
with the terms hereof.
 
NOW, THEREFORE, in consideration of the foregoing, and the mutual agreements set
forth herein and other good and valuable consideration, the receipt and adequacy
of which is hereby acknowledged, Holder, intending to be legally bound, hereby
agrees as follows:
 
Agreement to be Bound.  Holder hereby agrees that upon execution of this
Joinder, Holder shall become a party to the Deed and shall be fully bound by,
and subject to, all of the covenants, terms and conditions of the Deed
applicable to a holder of Subject Shares, as if Holder had signed the Deed and
been an original party thereto.
 
Representations and Warranties.  Holder hereby represents and warrants as
follows: (i) Holder has all requisite power and authority to enter into this
Joinder and to carry out his, her or its obligations hereunder; (ii) this
Joinder has been duly executed by Holder, and constitutes a valid and binding
obligation enforceable against Holder in accordance with its terms; and (iii)
Holder has received a copy of the Deed and any and all other information and
materials that Holder deems reasonably necessary or appropriate to enable Holder
to make an informed decision concerning the transactions contemplated by the
Deed.
 
Applicable Law.  THIS JOINDER SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE
WITH, AND THE RIGHTS OF THE PARTIES SHALL BE GOVERNED BY, THE LAWS OF BERMUDA
WITHOUT REFERENCE TO THE PRINCIPLES OF CONFLICTS OF LAWS.
 
**********************************


 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, Holder has caused this Joinder to be executed and delivered
by its officer hereunto duly authorized as of the date first above written.
 

  Holder        
By:
     
Name:
   
Title:

 
 

--------------------------------------------------------------------------------

 


Exhibit C
 
FORM OF REGISTRATION RIGHTS AGREEMENT
 
 

--------------------------------------------------------------------------------

 


REGISTRATION RIGHTS AGREEMENT
 
This REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made as of [•], 2009,
by and between Central European Media Enterprises Ltd., a Bermuda company (the
“Company”) and TW Media Holdings LLC, a Delaware limited liability company
(“TW”).  Certain capitalized terms used in this Agreement are defined in
Section 2 hereof.
 
1.             Recitals.
 
1.1           WHEREAS, the Company and TW are parties to that certain
subscription agreement, dated as of March 22, 2009 (the “TW Subscription
Agreement”), pursuant to which the Company issued to TW (a) fourteen million
five hundred thousand (14,500,000) newly issued Class A Common Shares (the “TW
Class A Common Shares”) and (b) four million five hundred thousand
(4,500,000) newly issued Class B Common Shares (the “TW Class B Common Shares”
and, together with the TW Class A Common Shares, the “TW Common Shares”) in
exchange for cash in the aggregate amount of US$241,500,000, on the terms and
conditions set forth in the TW Subscription Agreement;
 
1.2           WHEREAS, the Class B Common Shares are convertible into Class A
Common Shares;
 
1.3           WHEREAS, each of Ronald S. Lauder, RSL Savannah LLC (“RSL
Savannah”), TW and the Company is a party to that certain Irrevocable Voting
Deed and Corporate Representative Appointment, dated as of the date hereof (the
“TW Voting Agreement”); and
 
1.4           WHEREAS, the Company and TW desire to enter into this Agreement to
provide for certain matters with respect to the registration of (a) the TW Class
A Common Shares, (b) the Class A Common Shares into which the TW Class B Common
Shares are convertible ((a) and (b) collectively, the “Shares”) and certain
other Class A Common Shares acquired by TW and its Affiliates after the date
hereof.
 
NOW, THEREFORE, in consideration of the foregoing, and the mutual agreements set
forth herein and other good and valuable consideration, the receipt and adequacy
of which is hereby acknowledged, the parties hereto, intending to be legally
bound, hereby agree as follows:
 
2.             Definitions.
 
As used herein, unless the context otherwise requires, the following terms have
the following respective meanings:
 
“Affiliate”: of any Person, means any other Person that, directly or indirectly,
through one or more intermediaries, controls, or is controlled by, or is under
common control with, such first Person.  As used in this definition, the term
“control,” including the correlative terms “controlling,” “controlled by” and
“under common control with,” means the possession, directly or indirectly, of
the power to direct or cause the direction of management or policies (whether
through ownership of securities or any partnership or other ownership interest,
by contract or otherwise).
 
 

--------------------------------------------------------------------------------

 


“Agreement”:  As defined in the preamble hereto.
 
“Class A Common Shares”: means the shares of Class A Common Stock, par value
$0.08 per share, of the Company, having such rights associated with such Class A
Common Shares as set forth in the governing documents of the Company, including
the Company’s Bye-laws, and any Equity Securities issued or issuable in exchange
for or with respect to such Class A Common Shares (i) by way of dividend, split
or combination of shares or (ii) in connection with a reclassification,
recapitalization, merger, consolidation, going private, tender offer,
amalgamation, change of control, other reorganization or similar transaction.
 
“Class B Common Shares”: means the shares of Class B Common Stock, par value
$0.08 per share, of the Company, having such rights associated with such Class B
Common Shares as set forth in the governing documents of the Company, including
the Company’ s Bye-laws, and any Equity Securities issued or issuable in
exchange for or with respect to such Class B Common Shares (i) by way of
dividend, split or combination of shares or (ii) in connection with a
reclassification, recapitalization, merger, consolidation, going private, tender
offer, amalgamation, change of control, other reorganization or similar
transaction.
 
“Commission”:  The Securities and Exchange Commission or any other Federal
agency at the time administering the Securities Act.
 
“Company”:  As defined in the preamble of this Agreement.
 
“Equity Securities”: means (i) shares or other equity interests (including the
Class A Common Shares and the Class B Common Shares) of the Company and
(ii) options, warrants or other securities that are directly or indirectly
convertible into, or exercisable or exchangeable for, shares or other equity
interests of the Company.
 
“Exchange Act”:  The Securities Exchange Act of 1934, or any similar Federal
statute, and the rules and regulations of the Commission thereunder, all as the
same shall be in effect at the time.  Reference to a particular Section of the
Securities Exchange Act of 1934 shall include a reference to the comparable
Section, if any, of any such similar Federal statute.
 
“Initiating Holders”:  Any holder or holders of Registrable Securities
initiating a request pursuant to Section 3.1 for the registration of all or part
of such holder’s or holders’ Registrable Securities; provided however, that to
initiate a request for registration pursuant to Section 3.1(a), such holder(s)
must hold more than fifty percent (50%) of all the outstanding Registrable
Securities (as adjusted for splits, combination of shares, reclassification,
recapitalization or like changes in capitalization) (for purposes of this
calculation, the Class B Common Shares held by such holder that are convertible
into Registrable Securities shall be taken into account).  For the avoidance of
doubt, an Initiating Holder shall only be TW, any TW Permitted Transferee (as
defined in the Investor Rights Agreement), and any other transferees who,
together with their Affiliates, acquire at least 25% of the Shares (as adjusted
for splits, combination of shares, reclassification, recapitalization or like
changes in capitalization) (such transferees, “Other Permitted Transferees”).
 
 
2

--------------------------------------------------------------------------------

 


“Investor Rights Agreement”: As defined in Section 12 of this Agreement.
 
“NASDAQ”: The automated screen-based quotation system operated by the Nasdaq
Stock Market, Inc., a subsidiary of the National Association of Securities
Dealers, Inc., or any successor thereto.
 
“Other Permitted Transferees”:  As defined in the definition of “Initiating
Holders” above.
 
“Person”:  Any individual, corporation, partnership, limited liability company,
association or trust or other entity or organization, including a government or
political subdivision or an agency or instrumentality thereof.
 
“Registrable Securities”:  Any (i) TW Class A Common Shares, (ii) any Class A
Common Shares acquired by TW or one of its Affiliates pursuant to the right of
first offer in accordance with the Investor Rights Agreement, (iii) any Class A
Common Shares issued upon conversion of the TW Class B Common Shares, (iv) any
Class A Common Shares acquired by TW or one of its Affiliates after the date
hereof, so long as in the written opinion of counsel reasonably satisfactory to
the Company such shares when taken together with all other Registrable
Securities beneficially owned by TW and its Affiliates may not be transferred in
any three (3) month period without restriction or limitation pursuant to
Rule 144 (without regard to permitted dispositions by non-affiliates of the
Company) and Registrable Securities defined in clauses (i), (ii), (iii) and (v)
of this definition of “Registrable Securities” are then outstanding and (v) any
securities issued or issuable with respect to any Class A Common Shares referred
to above by way of stock dividend or stock split or in connection with a
combination of shares, recapitalization, merger, consolidation or other
reorganization or otherwise; provided that such Class A Common Shares or such
securities issued or issuable with respect to any Class A Common Shares are held
by either TW, TW Permitted Transferees (as defined in the Investor Rights
Agreement) or Other Permitted Transferees.  As to any particular Registrable
Securities, such securities shall cease to be Registrable Securities when (a) a
registration statement with respect to the sale of such securities shall have
become effective under the Securities Act and such securities shall have been
disposed of in accordance with such registration statement, (b) they shall have
been distributed to the public pursuant to Rule 144 (or any successor
provision) under the Securities Act, (c) they shall have been otherwise
transferred, new certificates for them not bearing a legend restricting further
transfer shall have been delivered by the Company and subsequent disposition of
them shall not require registration or qualification of them under the
Securities Act or any similar state law then in force, (d) in the written
opinion of counsel to the holder all Registrable Securities beneficially owned
by such holder of Registrable Securities may be transferred in any three (3)
month period without restriction or limitation pursuant to Rule 144 (without
regard to permitted dispositions by non-affiliates of the Company) or (e) they
shall have ceased to be outstanding.  Notwithstanding anything herein to the
contrary, the holders of Registrable Securities shall include, and the rights of
holders of Registrable Securities pursuant to the terms of this Agreement shall
be attributable to, any Person who has the right exercisable in its discretion
to acquire Registrable Securities, whether pursuant to a conversion of Class B
Common Shares or otherwise, without any requirement that such Person acquire
(whether pursuant to such conversion, distribution or otherwise) such
Registrable Securities prior to an offering of such securities.
 
 
3

--------------------------------------------------------------------------------

 


“Registration Expenses”:  All expenses incident to the Company’s performance of
or compliance with Section 3, including, without limitation, all registration,
filing and Financial Industry Regulatory Authority fees, all stock exchange
listing fees, all fees and expenses of complying with securities or blue sky
laws, all word processing, duplicating and printing expenses, messenger and
delivery expenses, the reasonable fees and disbursements of counsel for the
Company, one counsel for the selling shareholders and of the Company’s
independent public accountants, including the expenses of any special audits or
“cold comfort” letters required by or incident to such performance and
compliance, any fees and disbursements of underwriters customarily paid by
issuers of securities, but excluding underwriting discounts and commissions and
transfer or other taxes, if any.
 
“Rule 144”:  As defined in Section 16(a) of this Agreement.
 
“Securities Act”:  The Securities Act of 1933, as amended, or any similar
federal statute, and the rules and regulations of the Commission thereunder, all
as of the same shall be in effect at the time.  References to a particular
Section of the Securities Act of 1933 shall include a reference to the
comparable Section, if any, of any such similar federal statute.
 
“Shares”:  As defined in the recitals of this Agreement.
 
“Shelf Registration”:  As defined in Section 3.1(b) of this Agreement.
 
“Shelf Registration Statement”:  As defined in Section 3.1(b) of this Agreement.
 
“TW”:  As defined in the preamble of this Agreement.
 
“TW Class A Common Shares”:  As defined in the recitals of this Agreement.
 
“TW Class B Common Shares”:  As defined in the recitals of this Agreement.
 
“TW Common Shares”:  As defined in the recitals of this Agreement.
 
“TW Subscription Agreement”:  As defined in the recitals of this Agreement.
 
“TW Voting Agreement”:  As defined in the recitals of this Agreement.
 
 
4

--------------------------------------------------------------------------------

 


3.             Registration under Securities Act, etc.
 
3.1           Registration on Request.
 
(a)           Request.  At any time, upon the written request of one or more
Initiating Holders requesting that the Company effect the registration under the
Securities Act of all or part of such Initiating Holders’ Registrable Securities
and specifying the intended method of disposition thereof, the Company will
promptly give written notice of such requested registration to all registered
holders of Registrable Securities, and thereupon the Company will, subject to
the terms of this Agreement, use commercially reasonable efforts to effect the
registration under the Securities Act of the Registrable Securities which the
Company has been so requested to register by such Initiating Holders for
disposition (not to exceed, in the case of an underwritten offering, the number
of Registrable Securities that the managing underwriter shall advise the Company
in writing (with a copy to each holder of Registrable Securities requesting
registration) may be distributed, in its belief, without interfering with the
successful marketing of such securities (such writing to state the basis of such
belief)) in accordance with the intended method of disposition stated in such
request to the extent necessary to permit the disposition (in accordance with
the intended methods thereof as aforesaid) of the Registrable Securities so to
be registered.  Notwithstanding the foregoing, the Company shall not be required
to effect more than two registrations pursuant to this Section 3.1(a) in any
period of twelve consecutive calendar months.  The Company shall be entitled to
elect to register securities for its own account in connection with the offering
of Registrable Securities pursuant to this Section 3.1(a), subject to (i) the
managing underwriter of such offering advising the Initiating Holder in writing
that, in its opinion, the inclusion of such securities on behalf of the Company
will not result in a number of securities being offered which exceeds the number
of securities which the managing underwriter believes could be sold in the
offering and (ii) the inclusion of such securities on behalf of the Company not
entitling any other Person to include securities in such offering.
 
(b)           Shelf Registration.  So long as the Company is eligible to
register securities on Form S-3 under the Securities Act (or any successor or
similar form then in effect), the Company shall, at the request of the
Initiating Holders, use its commercially reasonable efforts to promptly file and
cause to be effective, if available, a registration statement on Form S-3 (a
“Shelf Registration Statement”) for an offering of Registrable Securities to be
made on a delayed or continuous basis pursuant to Rule 415 under the Securities
Act (a “Shelf Registration”) and shall use its commercially reasonable efforts
to keep the Shelf Registration Statement effective and usable for the resale of
Registrable Securities until the date on which all Registrable Securities so
registered have been sold pursuant to the Shelf Registration Statement or until
such securities cease to be Registrable Securities.
 
(c)           Offering Requirements.  The Company shall not be required to
effect any registration of Registrable Securities pursuant to Section 3.1(a) or
Section 3.1(b) unless the anticipated aggregate public offering price (before
any underwriting discounts and commissions) of the Registrable Securities
requested to be registered by the Initiating Holders is equal to or greater than
$25 million; provided that, in the case of an underwritten offering, the Company
shall not be required to effect any such registration unless the anticipated
aggregate public offering price (before any underwriting discounts and
commissions) of the Registrable Securities requested to be registered by the
Initiating Holders is equal to or greater than $100 million.  Notwithstanding
the foregoing, the Company shall not be obligated to effect any such
registration if within 20 days of receipt of a written request from any
Initiating Holder or Initiating Holders pursuant to this Section 3.1, the
Company gives notice to such Initiating Holder or Initiating Holders of the
Company's intention to make a public offering within 45 days from receipt of
such written request from any Initiating Holder or Initiating Holders (other
than on Form S-4 or S-8 or any successor or similar forms); provided that the
Company is actively employing in good faith all reasonable efforts to cause such
registration statement to become effective and provided that the Company may
only delay an offering pursuant to this provision for a period of not more than
45 days, if a filing of any other registration statement is not made within that
period, and the Company may only exercise this right twice in any twelve
(12)-month period.
 
 
5

--------------------------------------------------------------------------------

 


(d)           Registration Statement Form.  Registrations under
Section 3.1(a) shall be on such appropriate registration form of the Commission
(i) as shall be selected by the Company and (ii) as shall permit the disposition
of such Registrable Securities in accordance with the intended method or methods
of disposition specified in their request for such registration.
 
(e)           Expenses.  The Company shall pay any Registration Expenses
(excluding underwriting discounts and commissions and transfer or other taxes,
if any) in connection with each registration requested under this Section 3.1;
provided that the Company shall not be required to pay any Registration Expenses
if the registration request is subsequently withdrawn at the request of the
holders of a majority of the Registrable Securities to be registered (in which
case all selling shareholders shall bear such expenses pro rata based upon the
number of Registrable Securities that were to be included in the withdrawn
registration).  Underwriting discounts and commissions and transfer or other
taxes (if any) in connection with each such registration shall be allocated pro
rata among all Persons on whose behalf securities of the Company are included in
such registration, on the basis of the respective amounts of the securities then
being registered on their behalf.
 
(f)           Effective Registration Statement.  A registration requested
pursuant to this Section 3.1 shall not be deemed to have been effected
(i) unless a registration statement with respect thereto has become effective,
provided that a registration which does not become effective after the Company
has filed a registration statement with respect thereto solely by reason of the
refusal to proceed of the Initiating Holders shall be deemed to have been
effected by the Company at the request of such Initiating Holders, (ii) if,
after it has become effective, such registration becomes subject to, for longer
than 60 days, any stop order, injunction or other order or requirement of the
Commission or other governmental agency or court for any reason or (iii) the
conditions to closing specified in the purchase agreement or underwriting
agreement entered into in connection with such registration are not satisfied by
reason of an act or omission by the Company.  If a Shelf Registration is
requested, the Company shall not be required to keep the registration statement
effective during any period or periods (up to a total of 90 days in any 12-month
period) if, based on the advice of counsel, the continued effectiveness of the
registration statement would require the Company to disclose a material
financing, acquisition, corporate development or other material information and
the Company shall have determined that such disclosure would be detrimental to
the Company; provided, further, that the requirement to use commercially
reasonable efforts to keep the registration statement effective shall be
extended one day for each day that the Company allows the effectiveness of the
registration statement to lapse in reliance on the preceding proviso.
 
 
6

--------------------------------------------------------------------------------

 


(g)           Selection of Underwriters.  If a registration pursuant to this
Section 3.1 involves an underwritten offering, one or more underwriters of
internationally recognized standing shall be selected by the Company as
underwriters thereof, provided that if the holders of a majority of the
Registrable Securities reasonably object to the qualifications of such
underwriter or underwriters, the Company shall select one or more underwriters
in addition to the underwriter or underwriters to which objection was so made.
 
3.2           Incidental Registration.
 
(a)           Right to Include Registrable Securities.  If the Company at any
time proposes to register any of its securities under the Securities Act (other
than on Form S-4 or S-8 or any successor or similar forms and other than
pursuant to Section 3.1), whether or not for sale for its own account, it will
each such time give prompt written notice to all holders of Registrable
Securities of its intention to do so and of such holders’ rights under this
Section 3.2.  Upon the written request of any such holder made within 10
business days after the receipt of any such notice (which request shall specify
the Registrable Securities intended to be disposed of by such holder and the
intended method of disposition thereof), the Company will, subject to the terms
of this Agreement, use its commercially reasonable efforts to effect the
registration under the Securities Act of all Registrable Securities which the
Company has been so requested to register by the holders thereof, to the extent
requisite to permit the disposition (in accordance with the intended methods
thereof as aforesaid) of the Registrable Securities so to be registered, by
inclusion of such Registrable Securities in the registration statement which
covers the securities which the Company proposes to register (whether or not for
sale for its own account), provided that if, at any time after giving written
notice of its intention to register any securities and prior to the effective
date of the registration statement filed in connection with such registration,
the Company shall determine for any reason either not to register or to delay
registration of such securities, the Company may, at its election, give written
notice of such determination to each holder of Registrable Securities and,
thereupon, (i) in the case of a determination not to register, shall be relieved
of its obligation to register any Registrable Securities in connection with such
registration (but not from its obligation to pay the Registration Expenses in
connection therewith), without prejudice, however, to the rights of any holder
or holders of Registrable Securities entitled to do so to request that such
registration be effected as a registration under Section 3.1, and (ii) in the
case of a determination to delay registering, shall be permitted to delay
registering any Registrable Securities, for the same period as the delay in
registering such other securities.  No registration effected under this
Section 3.2 shall relieve the Company of its obligation to effect any
registration upon request under Section 3.1, nor shall any such registration
hereunder be deemed to have been effected pursuant to Section 3.1.  The Company
will pay all Registration Expenses in connection with each registration of
Registrable Securities requested pursuant to this Section 3.2.  Underwriting
discounts and commissions and transfer or other taxes (if any) in connection
with each such registration shall be allocated pro rata among all Persons on
whose behalf securities of the Company are included in such registration, on the
basis of the respective amounts of the securities then being registered on their
behalf.
 
 
7

--------------------------------------------------------------------------------

 


(b)           Priority in Incidental Registrations.  If (i) a registration
pursuant to this Section 3.2 involves an underwritten offering of the securities
so being registered, whether or not for sale for the account of the Company, to
be distributed (on a firm commitment basis) by or through one or more
underwriters of recognized standing under underwriting terms appropriate for
such a transaction and (ii) the managing underwriter of such underwritten
offering shall inform the Company and holders of the Registrable Securities
requesting such registration by letter of its belief that the distribution of
all or a specified number of such Registrable Securities concurrently with the
securities being distributed by such underwriters would interfere with the
successful marketing of the securities being distributed by such underwriters
(such writing to state the basis of such belief and the approximate number of
such Registrable Securities which may be distributed without such effect), then
the Company may, upon written notice to all holders of such Registrable
Securities and to holders of such other securities so requested to be included,
exclude from such underwritten offering (if and to the extent stated by such
managing underwriter to be necessary to eliminate such effect) (i) first, the
number of such Registrable Securities so requested to be included in the
registration pro rata among such holders on the basis of the number of such
securities requested to be included by such holders and (ii) second, shares of
such other securities so requested to be included by the holders of such other
securities, so that the resultant aggregate number of such Registrable
Securities and of such other shares of securities so requested to be included
which are included in such underwritten offering shall be equal to the
approximate number of shares stated in such managing underwriter’s letter.
 
3.3           Registration Procedures.
 
If and whenever the Company is required to use its commercially reasonable
efforts  to effect the registration of any Registrable Securities under the
Securities Act as provided in Sections 3.1 and 3.2, the Company shall, as
expeditiously as possible:
 
(i)           prepare and (in the case of a registration pursuant to
Section 3.1, such filing to be made within 30 days after the initial request of
one or more Initiating Holders of Registrable Securities) file with the
Commission the requisite registration statement to effect such registration and
thereafter use its commercially reasonable efforts to cause such registration
statement to become and remain effective, provided, however, that the Company
may postpone the filing or effectiveness of any registration statement otherwise
required to be filed by the Company pursuant to this Agreement or suspend the
use of any such registration statement for a period of time, not to exceed 90
days in any 12-month period, if, based on an opinion of counsel to the Company,
the Company determines that the filing or continued use of such registration
statement would require the Company to disclose a material financing,
acquisition or other corporate development and the Company shall have determined
that such disclosure would be detrimental to the Company; provided, further,
that the Company may discontinue any registration of its securities which are
not Registrable Securities (and, under the circumstances specified in
Section 3.2(a), its securities which are Registrable Securities) at any time
prior to the effective date of the registration statement relating thereto;
 


 
8

--------------------------------------------------------------------------------

 


(ii)            subject to Section 3.1(f), prepare and file with the Commission
such amendments and supplements to such registration statement and the
prospectus used in connection therewith as may be necessary to keep such
registration statement effective and to comply with the provisions of the
Securities Act with respect to the disposition of all securities covered by such
registration statement until the earlier of (a) such time as all of such
securities have been disposed of in accordance with the intended methods of
disposition by the seller or sellers thereof set forth in such registration
statement or (b) such time as such securities cease to be Registrable
Securities;
 
(iii)           furnish or make available to each seller of Registrable
Securities covered by such registration statement such number of conformed
copies of such registration statement and of each such amendment and supplement
thereto (in each case including all exhibits), such number of copies of the
prospectus contained in such registration statement (including each preliminary
prospectus and any summary prospectus) and any other prospectus filed under
Rule 424 under the Securities Act, in conformity with the requirements of the
Securities Act, and such other documents, as such seller may reasonably request
in order to facilitate the public sale or other disposition of the Registrable
Securities owned by such seller; for the avoidance of doubt, the Company shall
not be obligated to print any prospectuses other than in a public underwritten
transaction;
 
(iv)           use its commercially reasonable efforts to register or qualify
all Registrable Securities and other securities covered by such registration
statement under such other securities laws or blue sky laws of such
jurisdictions as any seller thereof shall reasonably request, to keep such
registrations or qualifications in effect for so long as such registration
statement remains in effect, and take any other action which may be reasonably
necessary or advisable to enable such seller to consummate the disposition in
such jurisdictions of the securities owned by such seller, except that the
Company shall not for any such purpose be required to qualify generally to do
business as a foreign corporation in any jurisdiction wherein it would not but
for the requirements of this subdivision (iv) be obligated to be so qualified,
to subject itself to taxation in any such jurisdiction or to consent to general
service of process in any such jurisdiction;
 
(v)            use its commercially reasonable efforts to cause all Registrable
Securities covered by such registration statement to be registered with or
approved by such other governmental agencies or authorities as may be necessary
to enable the seller or sellers thereof to consummate the disposition of such
Registrable Securities;
 
(vi)           if an underwritten offering, enter into an underwriting agreement
in customary and usual form with the underwriter(s) of such offering;
 
(vii)         notify the holders of Registrable Securities and the managing
underwriter or underwriters, if any, promptly and confirm such advice in writing
promptly thereafter:
 
 
9

--------------------------------------------------------------------------------

 


(A)           when the registration statement, the prospectus or any prospectus
supplement related thereto or post-effective amendment to the registration
statement has been filed, and, with respect to the registration statement or any
post-effective amendment thereto, when the same has become effective;
 
(B)           of any request by the Commission for amendments or supplements to
the registration statement or the prospectus or for additional information;
 
(C)           of the issuance by the Commission of any stop order suspending the
effectiveness of the registration statement or the initiation of any proceedings
by any Person for that purpose;
 
(D)           if at any time the representations and warranties of the Company
made in an underwriting agreement as contemplated by Section 3.4 below cease to
be true and correct; and
 
(E)           of the receipt by the Company of any notification with respect to
the suspension of the qualification of any Registrable Securities for sale under
the securities or blue sky laws of any jurisdiction or the initiation or threat
of any proceeding for such purpose;
 
(viii)        notify each seller of Registrable Securities covered by such
registration statement, at any time when a prospectus relating thereto is
required to be delivered under the Securities Act, upon the Company’s discovery
that, or upon the happening of any event as a result of which, the prospectus
included in such registration statement, as then in effect, includes an untrue
statement of a material fact or omits to state any material fact required to be
stated therein or necessary to make the statements therein not misleading in the
light of the circumstances under which they were made, and at the request of any
such seller promptly prepare and furnish to such seller and each underwriter, if
any, a reasonable number of copies of a supplement to or an amendment of such
prospectus as may be necessary so that, as thereafter delivered to the
purchasers of such securities, such prospectus shall not include an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein not misleading in the
light of the circumstances under which they were made;
 
(ix)           use its commercially reasonable efforts to obtain the withdrawal
of any order suspending the effectiveness of such registration statement;
 
(x)            make available for inspection by any seller of Registrable
Securities, any underwriter participating in any disposition pursuant to such
registration statement and any attorney, accountant or other agent retained by
any such seller or underwriter, all pertinent financial and other records,
pertinent organizational documents and properties of the Company, and cause the
Company’s officers, directors, employees and independent accountants to supply
all reasonably available information reasonably requested by any such seller,
underwriter, attorney, accountant or agent in connection with such registration
statement;
 
 
10

--------------------------------------------------------------------------------

 


(xi)           permit one legal counsel to the sellers of Registrable Securities
covered by such registration statement (which counsel shall be chosen by such
sellers) to review and comment upon such registration statement filed pursuant
to Section 3.1 and all amendments and supplements thereto at least three (3)
days prior to their filing with the Commission, and not file any document in a
form to which such legal counsel to such sellers reasonably objects;
 
(xii)          reasonably cooperate with the sellers of Registrable Securities
being offered to facilitate the timely preparation and delivery of certificates
(not bearing any restrictive legend) representing the Registrable Securities to
be offered pursuant to a registration statement and enable such certificates to
be in such denominations or amounts, as the case may be, as such sellers may
reasonably request and registered on such names as such sellers may request;
 
(xiii)         provide each seller of Registrable Securities covered by such
registration statement with contact information for the Company's transfer agent
and registrar for all Registrable Securities registered pursuant to a
registration statement hereunder and a CUSIP number for all such Registrable
Securities, in each case not later than the effective date of such registration
statement;
 
(xiv)         in connection with any underwritten offering of Registrable
Securities, furnish, on the date that such Registrable Securities are delivered
to the underwriters for sale, (1) an opinion, dated as of such date, of the
counsel representing the Company for the purposes of such registration, in form
and substance as is customarily given to underwriters in an underwritten public
offering and reasonably satisfactory to the underwriters, addressed to the
underwriters and (2) a letter, dated as of such date, from the independent
certified public accountants of the Company, in form and substance as is
customarily given by independent certified public accountants to underwriters in
an underwritten public offering and reasonably satisfactory to the underwriters,
addressed to the underwriters;
 
(xv)          cause all Registrable Securities to be qualified for inclusion in
or listed on the Prague Stock Exchange, the NASDAQ or any domestic or foreign
securities exchange on which securities of the same class issued by the Company
are then so qualified or listed; and
 
(xvi)         take such other action that may be requested by a seller of
Registrable Securities that are customary and reasonably required in connection
with the sale of Registrable Securities.
 
The Company may require each seller of Registrable Securities as to which any
registration is being effected to furnish the Company and the underwriter such
information regarding such seller and the distribution of such securities as the
Company may from time to time reasonably request.
 
 
11

--------------------------------------------------------------------------------

 


No holder of Registrable Securities shall have any right to obtain or seek an
injunction restraining or otherwise delaying any registration pursuant to this
Agreement as the result of any controversy that might arise with respect to the
interpretation or implementation of this Section 3.
 
Each holder of Registrable Securities agrees by acquisition of such Registrable
Securities that, upon receipt of any notice from the Company of the occurrence
of any event of the kind described in clauses (B) through (E) of subdivision
(vii) of this Section 3.3, such holder will forthwith discontinue such holder’s
disposition of Registrable Securities pursuant to the registration statement
relating to such Registrable Securities until such holder’s receipt of the
copies of the supplemented or amended prospectus contemplated by subdivision
(vii) of this Section 3.3 and, if so directed by the Company, will deliver to
the Company (at the Company’s reasonable expense) all copies, other than
permanent file copies, then in such holder’s possession of the prospectus
relating to such Registrable Securities current at the time of receipt of such
notice.
 
3.4           Underwritten Offerings.
 
(a)           Requested Underwritten Offerings.  If requested by the
underwriters for any underwritten offering by holders of Registrable Securities
pursuant to a registration requested under Section 3.1, the Company will enter
into an underwriting agreement with such underwriters as provided in
Section 3.3(vi).  The holders of the Registrable Securities will cooperate with
the Company in the negotiation of the underwriting agreement and will give
consideration to the reasonable suggestions of the Company regarding the form
thereof.  The holders of Registrable Securities to be distributed by such
underwriters shall be parties to such underwriting agreement.
 
(b)           Incidental Underwritten Offerings.  If the Company at any time
proposes to register any of its securities under the Securities Act as
contemplated by Section 3.2 and such securities are to be distributed by or
through one or more underwriters, the Company will, if requested by any holder
of Registrable Securities as provided in Section 3.2 and subject to the
provisions of Section 3.2(b), use its commercially reasonable efforts to arrange
for such underwriters to include all the Registrable Securities to be offered
and sold by such holder among the securities to be distributed by such
underwriters.  The holders of Registrable Securities to be distributed by such
underwriters shall be parties to the underwriting agreement between the Company
and the underwriters.
 
(c)           Holdback Agreement.  Each holder of Registrable Securities who
participates in a registration agrees by acquisition of such Registrable
Securities, if so required by the managing underwriter, not to sell, make any
short sale of, loan, grant any option for the purchase of, effect any public
sale or distribution of or otherwise dispose of any securities of the Company,
in violation of Regulation M under the Securities Act or during the 90 days (or
such longer time as reasonably requested by the managing underwriter up to
120 days) after any underwritten registration pursuant to Section 3.1 or 3.2 has
become effective, except as part of such underwritten registration, whether or
not such holder participates in such registration; provided that the
restrictions contained in this sentence shall not apply to the holders of
Registrable Securities in any registration following the closing date of the
offering if such holders and their Affiliates collectively beneficially own
(within the meaning of Rule 13d-3 under the Exchange Act) less than 5% of the
outstanding Equity Securities.  Each holder of Registrable Securities agrees
that the Company may instruct its transfer agent to place stop transfer
notations in its records to enforce this Section 3.4(c).
 
 
12

--------------------------------------------------------------------------------

 


(d)           Participation in Underwritten Offerings.  No Person may
participate in any underwritten offering hereunder unless such Person (i) agrees
to sell such Person’s securities on the basis provided in any underwriting
arrangements approved, subject to the terms and conditions hereof, by the
Company and the holders of a majority of Registrable Securities to be included
in such underwritten offering and (ii) completes and executes all
questionnaires, indemnities, underwriting agreements and other documents (other
than powers of attorney) required under the terms of such underwriting
arrangements.
 
3.5           Indemnification.
 
(a)           Indemnification by the Company.  In the event of any registration
of any securities of the Company under the Securities Act, the Company will, and
hereby agrees to, indemnify and hold harmless the holder of any Registrable
Securities covered by such registration statement, its directors and officers,
each other Person who participates as an underwriter in the offering or sale of
such securities and each other Person, if any, who controls such holder or any
such underwriter within the meaning of the Securities Act, against any losses,
claims, damages or liabilities, joint or several, to which such holder or any
such director or officer or underwriter or controlling person may become subject
under the Securities Act or otherwise, insofar as such losses, claims, damages
or liabilities (or actions or proceedings, whether commenced or threatened, in
respect thereof) arise out of or are based upon any untrue statement or alleged
untrue statement of any material fact contained in any registration statement
under which such securities were registered under the Securities Act, any
preliminary prospectus, final prospectus or summary prospectus contained
therein, or any amendment or supplement thereto (including any related issuer
free-writing prospectus) or any omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein not misleading or any violation by the Company of the Securities Act or
the Exchange Act applicable to the Company in connection with such registration,
and the Company will reimburse such holder and each such director, officer,
underwriter and controlling person for any legal or any other out-of-pocket
expenses reasonably incurred by them in connection with investigating or
defending any such loss, claim, liability, action or proceeding, provided that
the Company shall not be liable in any such case to the extent that any such
loss, claim, damage, liability (or action or proceeding in respect thereof) or
expense arises out of or is based upon an untrue statement or alleged untrue
statement or omission or alleged omission made in such registration statement,
any such preliminary prospectus, final prospectus, summary prospectus, amendment
or supplement (including any issuer free-writing prospectus) in reliance upon
and in conformity with written information furnished to the Company through an
instrument duly executed by such holder specifically stating that it is for use
in the preparation thereof (the foregoing shall not limit the obligations of the
Company to any other holder that did not provide such written information), and
provided, further, that the Company shall not be liable to any Person who
participates as an underwriter in the offering or sale of Registrable Securities
or to any other Person, if any, who controls such underwriter within the meaning
of the Securities Act, in any such case to the extent that any such loss, claim,
damage, liability (or action or proceeding in respect thereof) or expense arises
out of such Person’s failure to send or give a copy of the final prospectus, as
the same may be then supplemented or amended, within the time required by the
Securities Act to the Person asserting the existence of an untrue statement or
alleged untrue statement or omission or alleged omission at or prior to the
written confirmation of the sale of Registrable Securities to such Person if
such statement or omission was corrected in such final prospectus.  Such
indemnity shall remain in full force and effect regardless of any investigation
made by or on behalf of such holder or any such director, officer, underwriter
or controlling person and shall survive the transfer of such securities by such
holder.
 
 
13

--------------------------------------------------------------------------------

 


(b)           Indemnification by the Sellers.  The Company may require, as a
condition to including any Registrable Securities in any registration statement
filed pursuant to Section 3.2, that the Company shall have received an
undertaking satisfactory to it from the prospective seller of such Registrable
Securities, to indemnify and hold harmless (in the same manner and to the same
extent as set forth in subdivision (a) of this Section 3.5) the Company, each
director of the Company, each officer of the Company, each other person, if any,
who controls the Company within the meaning of the Securities Act, each other
selling shareholder in the offering, each Person who controls such other selling
shareholder, each other Person who participates as an underwriter in the
offering or sale of such securities and each other Person, if any, who controls
such holder or any such underwriter within the meaning of the Securities Act,
with respect to any statement or alleged statement in or omission or alleged
omission from such registration statement, any preliminary prospectus, final
prospectus or summary prospectus contained therein, or any amendment or
supplement thereto (including any related issuer free-writing prospectus) if
such statement or alleged statement or omission or alleged omission was made in
reliance upon and in conformity with written information furnished to the
Company through an instrument duly executed by such seller specifically stating
that it is for use in the preparation of such registration statement,
preliminary prospectus, final prospectus, summary prospectus, amendment or
supplement (or any related issuer free-writing prospectus).  Any such indemnity
shall remain in full force and effect, regardless of any investigation made by
or on behalf of the Company or any such director, officer or controlling person
and shall survive the transfer of such securities by such
seller.  Notwithstanding the foregoing, the indemnity obligation of each seller
of Registrable Securities pursuant to this Section 3.5(b) shall be limited to an
amount equal to the total proceeds (before deducting underwriting discounts and
commissions and expenses) received by such seller for the sale of shares by such
seller in a registration hereunder.
 
(c)           Notices of Claims, etc.  Promptly after receipt by an indemnified
party of notice of the commencement of any action or proceeding involving a
claim referred to in the preceding subdivisions of this Section 3.5, such
indemnified party will, if a claim in respect thereof is to be made against an
indemnifying party, give written notice to the latter of the commencement of
such action, provided that the failure of any indemnified party to give notice
as provided herein shall not relieve the indemnifying party of its obligations
under the preceding subdivisions of this Section 3.5, except to the extent that
the indemnifying party is actually materially prejudiced by such failure to give
notice.  In case any such action is brought against an indemnified party, unless
in such indemnified party’s reasonable judgment a conflict of interest between
such indemnified and indemnifying parties may exist in respect of such claim,
the indemnifying party shall be entitled to participate in and to assume the
defense thereof, jointly with any other indemnifying party similarly notified,
to the extent that the indemnifying party may wish, with counsel reasonably
satisfactory to such indemnified party, and after notice from the indemnifying
party to such indemnified party of its election so to assume the defense
thereof, the indemnifying party shall not be liable to such indemnified party
for any legal or other expenses subsequently incurred by the latter in
connection with the defense thereof other than reasonable costs of
investigation.  No indemnifying party shall, without the consent of the
indemnified party, consent to entry of any judgment or enter into any settlement
of any such action which is not solely a monetary settlement (which will be paid
entirely by the indemnifying party) and does not include as an unconditional
term thereof the giving by the claimant or plaintiff to such indemnified party
of a release from all liability, or a covenant not to sue, in respect to such
claim or litigation.  No indemnified party shall consent to entry of any
judgment or enter into any settlement of any such action the defense of which
has been assumed by an indemnifying party without the consent of such
indemnifying party.


 
14

--------------------------------------------------------------------------------

 


(d)           Other Indemnification.  Indemnification similar to that specified
in the preceding subdivisions of this Section 3.5 (with appropriate
modifications) shall be given by the Company and each seller of Registrable
Securities with respect to any required registration or other qualification of
securities under any Federal or state law or regulation of any governmental
authority, other than the Securities Act.
 
(e)           Indemnification Payments.  The indemnification of out-of-pocket
expenses required by this Section 3.5 shall be made by periodic payments during
the course of the investigation or defense, as and when bills are received or
expense is incurred.
 
(f)           Contribution.  If the indemnification provided for in the
preceding subdivisions of this Section 3.5 is unavailable to an indemnified
party in respect of any expense, loss, claim, damage or liability referred to
therein, then each indemnifying party, in lieu of indemnifying such indemnified
party, shall contribute to the amount paid or payable by such indemnified party
as a result of such expense, loss, claim, damage or liability (i) in such
proportion as is appropriate to reflect the relative benefits received by the
Company on the one hand and the holder or underwriter, as the case may be, on
the other from the distribution of the Registrable Securities or (ii) if the
allocation provided by clause (i) above is not permitted by applicable law, in
such proportion as is appropriate to reflect not only the relative benefits
referred to in clause (i) above but also the relative fault of the Company on
the one hand and of the holder or underwriter, as the case may be, on the other
in connection with the statements or omissions which resulted in such expense,
loss, damage or liability, as well as any other relevant equitable
considerations.  The relative fault of the Company on the one hand and of the
holder or underwriter, as the case may be, on the other shall be determined by
reference to, among other things, whether the untrue or alleged untrue statement
of a material fact or omission to state a material fact relates to information
supplied by the Company, by the holder or by the underwriter and the parties’
relative intent, knowledge, access to information and opportunity to correct or
prevent such statement or omission, provided that the foregoing contribution
agreement shall not inure to the benefit of any indemnified party if
indemnification would be unavailable to such indemnified party by reason of the
provisions contained in the first sentence of subdivision (a) of this
Section 3.5, and in no event shall the obligation of any indemnifying party to
contribute under this subdivision (f) exceed the amount that such indemnifying
party would have been obligated to pay by way of indemnification if the
indemnification provided for under subdivisions (a) or (b) of this Section 3.5
had been available under the circumstances.
 
 
15

--------------------------------------------------------------------------------

 


The Company and the holders of Registrable Securities agree that it would not be
just and equitable if contribution pursuant to this subdivision (f) were
determined by pro rata allocation (even if the holders and any underwriters were
treated as one entity for such purpose) or by any other method of allocation
that does not take account of the equitable considerations referred to in the
immediately preceding paragraph.  The amount paid or payable by an indemnified
party as a result of the losses, claims, damages and liabilities referred to in
the immediately preceding paragraph shall be deemed to include, subject to the
limitations set forth in the preceding sentence and subdivision (c) of this
Section 3.5, any legal or other expenses reasonably incurred by such indemnified
party in connection with investigating or defending any such action or claim.
 
Notwithstanding the provisions of this subdivision (f), no holder of Registrable
Securities or underwriter shall be required to contribute any amount in excess
of the amount by which (i) in the case of any such holder, the total proceeds
(before deducting underwriting discounts and commissions and expenses) received
by such holder from the sale of Registrable Securities or (ii) in the case of an
underwriter, the total price at which the Registrable Securities purchased by it
and distributed to the public were offered to the public exceeds, in any such
case, the amount of any damages that such holder or underwriter has otherwise
been required to pay by reason of such untrue or alleged untrue statement or
omission.  No Person guilty of fraudulent misrepresentation (within the meaning
of Section 11(f) of the Securities Act) shall be entitled to contribution from
any person who was not guilty of such fraudulent misrepresentation.
 
4.           Securities Law Restrictions.  To the extent required by the TW
Subscription Agreement, the parties hereto acknowledge and agree that the Shares
(and any Class A Common Shares issued upon conversion of the Class B Common
Shares included therein) shall bear restrictive legends substantially in the
forms set forth in the TW Subscription Agreement.
 
5.           Amendments and Waivers.  This Agreement may be amended and the
Company may take any action herein prohibited, or omit to perform any act herein
required to be performed by it, only if the Company shall have obtained the
prior written consent to such amendment, action or omission to act, of the
holder or holders of a majority of Shares (as adjusted for splits, combination
of shares, reclassification, recapitalization or like changes in capitalization
and whether such Shares are in the form of Class A Common Shares or Class B
Common Shares).  Each holder of any Registrable Securities at the time or
thereafter outstanding shall be bound by any consent authorized by this
Section 5, whether or not such Registrable Securities shall have been marked to
indicate such consent.
 
6.           Notices.  Except as otherwise provided in this Agreement, all
notices, requests and other communications to any Person provided for hereunder
shall be in writing and shall be given to such Person (a) in the case of TW, c/o
Time Warner Inc., One Time Warner Center, New York, NY 10019, (i) facsimile: +1
212 484 7167 to the attention of its General Counsel and (ii) facsimile: +1 212
484 7299 to the attention of the Senior Vice President – Mergers & Acquisitions,
or at such other address or facsimile number, or to the attention of such other
officer, as TW shall have furnished to the Company, (b) in the case of any other
holder of Registrable Securities, at the address or facsimile number that such
holder shall have furnished to the Company in writing, or, until any such other
holder so furnishes to the Company an address or facsimile number, then to and
at the address or facsimile of the last holder of such Registrable Securities
who has furnished an address or facsimile number to the Company, or (c) in the
case of the Company, c/o CME Development Corporation, 81 Aldwych, London WC2B
4HN, United Kingdom, facsimile: +44 20 7430 5403 to the attention of its General
Counsel, or at such other address or facsimile number, or to the attention of
such other officer, as the Company shall have furnished to each holder of
Registrable Securities at the time outstanding.  Each such notice, request or
other communication shall be effective upon personal delivery or one day after
being sent by overnight courier service or on the date of transmission if sent
by facsimile (so long as for notices or other communications sent by facsimile,
the transmitting facsimile machine records electronic conformation of the due
transmission of the notice) provided that any such notice, request or
communication to any holder of Registrable Securities shall not be effective
until received.
 
 
16

--------------------------------------------------------------------------------

 


7.              Successors and Assigns.  This Agreement shall be binding upon
and inure to the benefit of and be enforceable by the parties hereto and their
respective successors and assigns.  In addition, the provisions of this
Agreement which are for the benefit of the parties hereto other than the Company
shall also be for the benefit of and enforceable by any subsequent holder of any
Registrable Securities who has agreed in a written instrument to be delivered to
the Company to be bound by and subject to the terms and conditions of this
Agreement, subject to the provisions respecting the minimum numbers or
percentages of shares of Registrable Securities required in order to be entitled
to certain rights, or take certain actions, contained herein.
 
8.              No Third Party Beneficiaries.  This Agreement shall not confer
any rights or remedies upon any Person other than the parties hereto and their
respective successors and permitted assigns and, with respect to Section 3.5,
the other Persons referred to as indemnified parties therein.
 
9.             Descriptive Headings.  The headings of the articles, sections and
subsections of this Agreement are inserted for convenience of reference only and
shall not be deemed to constitute a part hereof or affect the interpretation
hereof.
 
10.           Applicable Law.  THIS AGREEMENT SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, AND THE RIGHTS OF THE PARTIES SHALL BE GOVERNED BY, THE LAWS OF
THE STATE OF NEW YORK WITHOUT REFERENCE TO THE PRINCIPLES OF CONFLICTS OF LAWS
(OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW).
 
11.           Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but all such
counterparts shall together constitute one and the same instrument.  This
Agreement, once executed by a party, may be delivered to the other parties
hereto by facsimile or electronic transmission of a copy of this Agreement
bearing the signature of the party so delivering this Agreement.
 
12.           Entire Agreement.  This Agreement, together with the TW
Subscription Agreement, the Investor Rights Agreement, dated as the date hereof,
by and among the Company, TW, Ronald S. Lauder, RSL Investment LLC, RSL
Investments Corporation  and RSL Savannah (the “Investor Rights Agreement”), the
TW Voting Agreement and that certain letter agreement by and between Ronald S.
Lauder and TW, dated as of March 22, 2009, contain the entire agreement of the
parties with respect to the subject matter hereof and supersede all other prior
agreements, understandings, statements, representations and warranties, oral or
written, express or implied, between the parties and their respective
Affiliates, representatives and agents in respect of such subject matter.
 
 
17

--------------------------------------------------------------------------------

 


13.           SUBMISSION TO JURISDICTION.  ANY LEGAL ACTION OR PROCEEDING WITH
RESPECT TO THIS AGREEMENT SHALL BE BROUGHT EXCLUSIVELY IN THE COURTS OF THE
STATE OF NEW YORK LOCATED IN NEW YORK, NEW YORK OR OF THE UNITED STATES OF
AMERICA FOR THE SOUTHERN DISTRICT OF NEW YORK, AND, BY EXECUTION AND DELIVERY OF
THIS AGREEMENT, EACH PARTY HEREBY ACCEPTS FOR ITSELF AND IN RESPECT OF ITS
PROPERTY, GENERALLY AND UNCONDITIONALLY, THE EXCLUSIVE JURISDICTION OF THE
AFORESAID COURTS AND APPELLATE COURTS FROM ANY THEREOF.  EACH PARTY HERETO
HEREBY IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OUT OF ANY OF THE
AFOREMENTIONED COURTS IN ANY ACTION OR PROCEEDING BY THE MAILING OF COPIES
THEREOF TO SUCH PARTY BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, RETURN
RECEIPT REQUESTED, TO SUCH PARTY AT ITS ADDRESS SPECIFIED IN SECTION 6.  THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVE TRIAL BY JURY, AND EACH OF THE PARTIES
HEREBY IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING, WITHOUT LIMITATION, ANY
OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON
CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY SUCH
ACTION OR PROCEEDING IN SUCH RESPECTIVE JURISDICTIONS.
 
14.           Severability.  Every term and provision of this Agreement is
intended to be severable.  If any term or provision hereof is illegal or invalid
for any reason whatsoever, such term or provision will be enforced to the
maximum extent permitted by law and, in any event, such illegality or invalidity
shall not affect the validity of the remainder of this Agreement.
 
15.           Specific Performance.  The Parties agree that irreparable damage
would occur in the event that any of the provisions this Agreement were not
performed in accordance with their specific terms of were otherwise
breached.  It is accordingly agreed that the Parties shall be entitled to, in
addition to the other remedies provided herein, specific performance of this
Agreement and to enforce specifically the terms and provisions of this Agreement
in any New York Court in addition to the other remedies to which such Parties
are entitled.
 
16.           Reporting Status and Public Information.  With a view to making
available the benefits of certain rules and regulations of the SEC with respect
to the use of Form S-3 and the sale of restricted and control securities to the
public without registration, the Company agrees, so long as any of TW, a TW
Permitted Transferee (as defined in the Investor Rights Agreement) or an Other
Permitted Transferee owns any Shares or Registrable Securities, to:
 
(a)           make and keep public information available as those terms are
understood and defined in Rule 144 under the Securities Act (“Rule 144”), at all
times;
 
 
18

--------------------------------------------------------------------------------

 


(b)           use its commercially reasonable best efforts to file with the
Commission in a timely manner all reports and other documents required of the
Company under the Securities Act and the Exchange Act; and
 
(c)           furnish to such holder upon request, a written statement as to its
compliance with the reporting requirements of Rule 144.
 
17.           TW Voting Agreement.  In the event of any inconsistency or
conflict between this Agreement and the TW Voting Agreement with respect to the
voting of the TW Common Shares, each party hereto agrees that the TW Voting
Agreement shall prevail to the extent of such inconsistency or conflict.
 
18.           Duration of Agreement.  This Agreement shall terminate and become
void and of no further force and effect upon the earlier to occur of (i) the
mutual agreement of the Parties and (ii) the date on which TW, TW Permitted
Transferees (as defined in the Investor Rights Agreement) and Other Permitted
Transferees cease to own any Registrable Securities; provided that Sections 3.5
and 4 through 18 shall survive any termination of this Agreement.
 
[SIGNATURE PAGE FOLLOWS]
 
 
19

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties have caused this Agreement to be executed and
delivered by their respective officers hereunto duly authorized as of the date
first above written.
 

 
CENTRAL EUROPEAN MEDIA
 
ENTERPRISES LTD.
       
By:
     
Name:
   
Title:



 
 
Signature page to Registration Rights Agreement
 

--------------------------------------------------------------------------------


 

 
TW MEDIA HOLDINGS LLC
             
By:
     
Name:
   
Title:


 
 
Signature page to Registration Rights Agreement
 
 

--------------------------------------------------------------------------------